        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 1 of 70



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                               )
                                                   Case No. 1:19-cv-10783-ADB
DAVID HACKEL, Individually, and On Behalf )
of All Others Similarly Situated,              )   CLASS ACTION
                                               )
                                               )
                                    Plaintiff, )   Hon. Allison D. Burroughs
                                               )
v.                                             )   AMENDED COMPLAINT FOR
                                               )   VIOLATIONS OF FEDERAL
AVEO PHARMACEUTICALS, INC.,                    )   SECURITIES LAWS
MICHAEL BAILEY, MATTHEW DALLAS, )
                                               )   JURY TRIAL DEMANDED
KEITH S. EHRLICH, and MICHAEL NEEDLE, )
                                               )
                                  Defendants. )
                                               )
             Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 2 of 70



                                                     TABLE OF CONTENTS

NATURE OF THE ACTION .......................................................................................................... 1
JURISDICTION AND VENUE ...................................................................................................... 6
PARTIES ......................................................................................................................................... 6
SUBSTANTIVE ALLEGATIONS ................................................................................................. 8
           The FDA New Drug Approval Process ............................................................................... 8
           Endpoints in clinical cancer studies .................................................................................. 10
           Tivozanib becomes essential to AVEO’s survival ............................................................ 13
           TIVO-3 and its Announcement ......................................................................................... 14
           Defendants Take Shortcuts on TIVO-3 Without Proper Disclosure ................................. 17
           AVEO Falsely Bolsters Investors’ Confidence ................................................................. 22
           AVEO Fails to Disclose Lost Data .................................................................................... 27
           The Truth Emerges ............................................................................................................ 27
           Echoes of TIVO-1 ............................................................................................................. 29
           Post-Class Period Developments ....................................................................................... 31
DEFENDANTS MAKE MATERIALLY FALSE AND MISLEADING STATEMENTS
DURING THE CLASS PERIOD .................................................................................................. 33
PLAINTIFF’S CLASS ACTION ALLEGATIONS ..................................................................... 60
COUNT I ....................................................................................................................................... 63
           (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
           Thereunder Against All Defendants)................................................................................. 63
COUNT II ...................................................................................................................................... 66
           (Violations of Section 20(a) of the Exchange Act Against Defendant Bailey) ................. 66
PRAYER FOR RELIEF ................................................................................................................ 67
DEMAND FOR TRIAL BY JURY .............................................................................................. 68
             Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 3 of 70



        Lead Plaintiff Andrej Hornak (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding AVEO Pharmaceuticals, Inc. (“AVEO” or the

“Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

        1.       This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired AVEO securities between

May 4, 2017 through January 31, 2019, both dates inclusive (the “Class Period”), seeking to

recover damages caused by Defendants’ violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top

officials.

        2.       AVEO is a biopharmaceutical company incorporated in 2001.              At all times

relevant hereto, AVEO’s lead candidate drug was tivozanib (registered under the trademarked

name FOTIVDA), which is an oral, once-daily medication for treating renal cell carcinoma

(“RCC”). AVEO’s earnings reports during the Class Period noted that the company’s ability to

survive was “substantially dependent on the success of tivozanib.”
                                                  1
         Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 4 of 70



       3.      In December 2008 and May 2009, AVEO met with the FDA regarding the design

of a Phase 3 trial assessing tivozanib as a first-line treatment for renal cell cancer. The study,

known as TIVO-1, tested tivozanib against an already approved but outdated drug, sorafenib.

       4.      TIVO-1 was the only pivotal clinical trial that AVEO conducted to support an

NDA for tivozanib. Defendants did not conduct TIVO-1 in the manner discussed and agreed

upon with the FDA. Instead, they took three shortcuts which helped speed enrollment, make the

study less expensive, and boost results, but compromised its scientific integrity. AVEO did not

inform investors of these shortcuts.

       5.      AVEO also did not inform investors that on May 11, 2012, at a formal meeting

held with the U.S. Food & Drug Administration (“FDA”) over the new drug application

(“NDA”) required to be submitted so that tivozanib could be marketed in the United States, the

FDA raised concerns about the data they were seeing from TIVO-1. At that meeting, the FDA:

(i) recommended that AVEO conduct a whole new well-controlled pivotal clinical trial in an

appropriate patient population; (ii) expressed serious concern about the higher death rate in the

tivozanib arm of the TIVO-1 study; (iii) criticized the Company’s decision to modify TIVO-1 to

include a one-way crossover; (iv) questioned whether AVEO should file an NDA at all in light of

the compromised TIVO-1 study; and (v) warned that the defective design of the TIVO-1 study

made it difficult to tell whether tivozanib was “toxic.”

       6.      AVEO scrambled to design a second trial (“TIVO-2”), but the FDA expressed

significant concerns regarding the design for TIVO-2. AVEO scrapped the plan for TIVO-2 and

decided to submit the NDA without having run a second trial.

       7.      While on August 2, 2012, AVEO chose to admit to the public that the FDA had

concerns regarding the overall survival (“OS”) in TIVO-1, the company failed to disclose that



                                                 2
         Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 5 of 70



the agency had recommended a second adequately-powered trial in a comparable population,

that the agency questioned whether AVEO should even file an NDA, or that the agency had

expressly warned that adverse overall survival trends could affect the drug’s approval

possibilities.

        8.       In June 2013, tivozanib was deemed insufficient for approval by the FDA, over

reported concerns regarding the negative trend in OS in TIVO-1. In other words, as the FDA

expressed concerns about in May 2012, patients randomized to the tivozanib arm of TIVO-1

were dying at a faster rate than those in the control arm.

        9.       AVEO’s stock plummeted as a result of this rejection. Importantly, as AVEO had

misled investors by not disclosing pertinent details about TIVO-1 and the company’s interactions

with the FDA, on March 29, 2016, the Securities and Exchange Commission (“SEC”) brought

fraud charges against AVEO and three officers who have since left the company: CEO Tuan Ha-

Ngoc, chief financial officer David Johnston, and chief medical officer William Slichenmyer.

AVEO agreed to pay a $4 million penalty to settle the SEC’s charges against it without admitting

or denying the allegations in the complaint. Ha-Ngoc and Slichenmyer later settled. Johnson

went to trial and a jury found he defrauded investors. Multiple civil lawsuits were also filed.

        10.      On May 26, 2016, AVEO announced the dosing of its first patient in the “TIVO-3

trial,” the Company’s Phase 3 randomized, controlled, multi-center, open-label study to compare

tivozanib to sorafenib in 351 subjects with highly refractory advanced or metastatic. According

to AVEO, the TIVO-3 trial was designed to address the overall survival concerns from

the TIVO-1 trial presented in June 2013.




                                                  3
             Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 6 of 70



         11.      In the following couple of years, AVEO hid that the amount of progression free

survival events was too low to perform a topline data analysis on the TIVO-3 data when AVEO

had announced it would perform that data analysis.

         12.      After months of delays, on October 1, 2018 (“October 1 Press Release”), AVEO

finally announced it had initiated topline analysis of TIVO-3, but the study would not be

powered as expected. Instead of waiting until 255 progression free survival events, the company

was performing its analysis at 242 events, reducing the power of the study, despite the fact that

Defendant Bailey had spoken previously about how important robustly powering the study was

to the drug’s chances of success.

         13.      On November 5, 2018, AVEO issued a press release announcing that tivozanib

had successfully “met its primary endpoint of demonstrating a statistically significant benefit in

progression-free survival (PFS)” through the TIVO-3 trial (the “November 5 Press Release”).

         14.      The November 5 Press Release stated that the data on OS, which was a secondary

endpoint of TIVO-3, was not mature at the time of the final PFS analysis, with only 46% of

potential OS events having been reported. It further stated that at the time of the preliminary OS

analysis, no statistically significant difference in OS was observed. However, in reality, while

the preliminary OS differences between tivozanib and the control arm were not statistically

significant, they were there, just as they had been there in TIVO-1. The hazard ratio (“HR”)1

was announced as 1.06 (though AVEO would later disclose that this figure was incorrect).

         15.      In a conference call that same day, Defendant Needle downplayed the negative

OS results, stressing how the results were preliminary. He even presented a slide about how the

preliminary OS results for a Phase 3 study for axtinib (trademark name Inlyta), another RCC


         1
           The hazard ratio is the relative risk of an event happening at a given time. For example, a hazard ratio of
two in a clinical trial means that two times the number of events are seen in the treatment group at any point in time.

                                                          4
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 7 of 70



drug that was later approved by the FDA, also were higher in the axtinib arm. What he neglected

to provide was context: unlike tivozanib, axtinib had not previously been questioned by the FDA

for an increased death rate among study participants receiving the drug.

       16.     According to the November 5 Press Release, AVEO planned to submit a NDA to

the FDA in approximately six months based on results from the TIVO-3 trial, together with the

previously completed Phase 3 TIVO-1 trial of tivozanib in the first line treatment of RCC.

Defendant Needle reiterated this during the related conference call.

       17.     Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) tivozanib

had insufficient survival data to meet FDA approval following its initial 2013 rejection by the

FDA; (ii) the survival data Defendants presented to the public did not include all OS events; and

(iii) this lack of sufficient survival data would put tivozanib at greater risk of delayed FDA

approval.

       18.     On January 31, 2019, AVEO announced (“January 31 Press Release”) it had

accepted the FDA’s recommendation to not submit a NDA for tivozanib with the preliminary OS

data the company currently had.       According to AVEO:          “The FDA indicated that these

preliminary OS results do not allay their concerns about the potential detriment in OS outlined in

the complete response letter dated June 6, 2013. The Company now plans to make a NDA filing

decision following the availability of more mature OS results.”

       19.     The January 31 Press Release also stated that AVEO had somehow “identified the

survival status of a group of patients that were previously lost to follow up.” This group made

the OS stats for the trial even worse, increasing the HR from 1.06 to 1.12. In other words,



                                                5
         Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 8 of 70



AVEO claimed they found data—without explaining why it was lost—and that data just

happened to hurt their overly rosy narrative.

       20.     On this news, AVEO’s stock price dropped $1.07 per share, or over 60%, to close

at $0.70 per share on January 31, 2019.

       21.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                JURISDICTION AND VENUE

       22.     The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

       23.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and Section 27 of the Exchange Act.

       24.     Venue is proper in this Judicial District pursuant to §27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b). AVEO maintains its principal place of business in this

District and many of the acts and practices complained of occurred in substantial part herein.

       25.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

                                            PARTIES

       26.     Plaintiff Hornak acquired AVEO purchased AVEO common stock during the

Class Period as set forth in the certification previously filed with this Court and was damaged as

the result of Defendants’ wrongdoing as alleged in this complaint.

                                                6
         Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 9 of 70



        27.    Defendant AVEO is a Delaware corporation with its principal executive offices

located at One Broadway, 14th Floor, Cambridge, Massachusetts 02142. AVEO’s shares trade in

an efficient market on the NASDAQ Global Stock Market (“NASDAQ”) under the ticker

symbol “AVEO”.

        28.    Defendant Michael Bailey (“Bailey”) has served as the Chief Executive Officer

(“CEO”) and President of AVEO at all relevant times since January 7, 2015, and served as the

Company’s Secretary. Bailey served as the Principal Financial Officer of AVEO until April

2015.

        29.    Defendant Matthew Dallas (“Dallas”) has served as the Chief Financial Officer

(“CFO”) of AVEO at all relevant times since June 1, 2017.

        30.    Defendant Keith S. Ehrlich (“Ehrlich”) served as the CFO of AVEO at all

relevant times from April 22, 2015 to July 1, 2017.

        31.    Defendant Michael Needle (“Needle”) has served as the Chief Medical Officer

(“CMO”) at all relevant times since January 9, 2015.

        32.    The Defendants referenced above in ¶¶ 28-31 are sometimes referred to herein

collectively as the “Individual Defendants.”

        33.    The Individual Defendants possessed the power and authority to control the

contents of AVEO’ SEC filings, press releases, and other market communications.                 The

Individual Defendants were provided with copies of the Company’s SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

and opportunity to prevent their issuance or to cause them to be corrected. Because of their

positions with the Company, and their access to material information available to them but not to

the public, the Individual Defendants knew that the adverse facts specified herein had not been



                                                 7
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 10 of 70



disclosed to and were being concealed from the public, and that the positive representations

being made were then materially false and misleading. The Individual Defendants are liable for

the false statements and omissions pleaded herein.

                                SUBSTANTIVE ALLEGATIONS

The FDA New Drug Approval Process

       34.     In the United States, pharmaceutical development and marketing is regulated by

the FDA, an agency of the U.S. Department of Health and Human Services. The modern

regulatory regime was enacted in 1962, after Thalidomide, a sleeping pill, caused birth defects in

thousands of babies.        In reaction to this tragedy, Congress passed the Kefauver-Harris

Amendments to the Food, Drug and Cosmetic Act (the “FDCA”) requiring that any company

that wanted to market a pharmaceutical product in the United States (in industry parlance, a

“sponsor”) had to obtain prior approval from the FDA, and that the approval had to be based

upon substantial scientific evidence demonstrating that the product was safe and effective for its

intended use in humans.

       35.     The FDCA, as amended, requires the Commissioner of the FDA to refuse any

drug application if:

                       1)       “he has insufficient information to determine whether such drug is

                                safe for use under such conditions;” or

                       2)       “there is a lack of substantial evidence that the drug will have the

                                effect it purports or is represented to have under the conditions of

                                use prescribed, recommended,” or

                       3)       “suggested in the proposed labeling thereof.”

21 U.S.C. § 355(d)(4)-(5).



                                                  8
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 11 of 70



        36.     The FDA is only permitted to consider clinical evidence to be “substantial,” and

thus satisfy the FDCA, if it: consist[s] of adequate and well-controlled investigations, including

clinical investigations, by experts qualified by scientific training and experience to evaluate the

effectiveness of the drug involved, on the basis of which it could fairly and responsibly be

concluded by such experts that the drug will have the effect it purports or is represented to have

under the conditions of use prescribed, recommended, or suggested in the labeling or proposed

labeling thereof. 21 U.S.C. § 355(d). Well-controlled clinical investigations measure the subject

drug against a control group, which is provided either a placebo or another already approved

drug for comparison. The sponsor, not the FDA, is responsible for determining the design of

clinical trials and the protocols for each trial.

        37.     Sponsors are also responsible for enrolling patients in clinical trials. Regardless

of where patients are enrolled, a sponsor must ensure that the trial is conducted according to

protocol, and must demonstrate benefit to the patient population for which approval is sought. A

sponsor generally conducts clinical trials in three phases. Phase 3 studies are the final study

hurdle for a drug. Phase 3 studies are expanded studies “performed after preliminary evidence

suggesting effectiveness of the drug has been obtained, and are intended to gather the additional

information about effectiveness and safety that is needed to evaluate the overall benefit-risk

relationship of the drug and to provide an adequate basis for physician labeling. Phase 3 studies

usually include from several hundred to several thousand subjects.” 21 C.F.R. § 312.21. Those

studies which a sponsor uses to support approval in an NDA are known as “pivotal” clinical

trials. Both TIVO-1 and TIVO-3 are Phase 3 trials.

        38.     The sponsor selects which of its officers, employees and consultants will attend

meetings with the FDA. Pre-NDA meetings and End-of-Phase 2 meetings are formal meetings



                                                    9
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 12 of 70



that occur pursuant to FDA procedures and regulations. Briefing books or synopses of data are

provided to the FDA reviewers prior to these meetings.

       39.      When a sponsor believes it has conducted sufficient well-controlled clinical trials,

and believes that those trials demonstrate substantial evidence of efficacy and safety consistent

with the FDCA, the sponsor may prepare and file an NDA with the FDA seeking approval to the

market the subject drug in a specific dose for the treatment of a specific condition or

“indication.”

       40.      An NDA accepted for filing is reviewed for substance by the FDA’s Center for

Drug Evaluation & Research (“CDER”). Prior to the PDUFA date, CDER may (or may not)

convene an advisory committee to provide it with technical advice, enhance its decision-making

process, and provide a forum for public discussion of controversial issues.

       41.      Critically, an advisory committee is the only forum in which the public can

legally be advised by the FDA of the FDA’s position and the FDA’s interactions with the

sponsor regarding the drug candidate. Except in advisory committee briefing documents and

during the advisory committee hearing, FDA secrecy regulations strictly prohibit the agency

from disclosing information regarding pending NDAs.            As a result, without an advisory

committee, the FDA may not publicly refute a sponsor’s misrepresentations regarding clinical

trials, protocols, or the sponsor’s interactions with the FDA, no matter how false or misleading

those statements may be. See 21 C.F.R. § 314.430.

       42.      Therefore, without an advisory committee meeting on TIVO-3, investors can only

rely on AVEO’s incomplete disclosures.

Endpoints in clinical cancer studies

       43.      Safety and efficacy take on particular importance for cancer drugs like tivozanib,

because they are generally toxic and can be lethal to patients even if effective in stopping the
                                                 10
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 13 of 70



progress of a disease. Accordingly, trials for drugs intended to treat cancer generally measure

both overall survival, which measures the length of time from the start of treatment in which the

patient remains alive, and progression-free survival, the length of time after the start of treatment

in which the patient remains alive and the disease, as assessed by study researchers, has not

worsened.2     The difference between overall survival and progression-free survival is

summarized in this chart:

                                            Overall Survival                     Progression-Free

                                                                                 Survival

       Permitted by FDA to serve            Yes                                  Yes, but overall survival is
       as primary                                                                routinely also considered
       endpoint of Phase 3                                                       by
       clinical trial for                                                        the FDA in such cases
       renal cell carcinoma?

       Method of measurement                Patient death                        Mostly radiologic scans of
                                                                                 tumor size, and to a much
                                                                                 lesser extent, patient death

       Cost of sufficiently                 Very expensive                       Less expensive
       powering trial to
       assess statistical

       significance)

       Time required to measure             Significantly more,                  Much less, because the
                                            because measurement                  vast
                                            cannot be made until                 majority of measurement
                                            patient dies                         can be accomplished by
                                                                                 radiologic scan

       Confounded by subsequent             Yes                                  No

       treatment

       Involves subjective                  No                                   Yes


       2
        See, generally, dictionary published by National Cancer Institute for definitions of these and
       other terms, available at http://cancer.gov/dictionary.

                                                       11
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 14 of 70



       judgment?



       44.        Overall survival is considered to be the “gold standard” for clinical trials. That is

because, ultimately, patients are concerned with living longer. As Derek Lowe, a journalist

following the pharmaceutical industry, noted: “progression-free survival does not necessarily

mean ‘survival’, not in the sense that cancer patients and their relatives really care about. Dying

in the same amount of time, albeit with redistributed tumor tissue, is not the endpoint that people

are waiting for.”3

       45.        Overall survival is an objective, clinical endpoint.               However, establishing

advantage in overall survival generally requires a larger patient population and takes much

longer to assess, because it can only be measured when a patient dies, even if the patient has

completed treatment.

       46.        Progression-free survival, on the other hand, is often favored by drug companies

because it can allow for smaller and cheaper, shorter trials. For progression-free survival in renal

carcinoma, the progression of the disease is assessed at regular intervals using radiologic scans.

A patient is considered to have achieved “progression-free survival” if she remains alive and the

radiologic scans demonstrate that the tumor has not grown more than a pre-specified amount.

       47.        Progression-free survival is considered a surrogate rather than a pure clinical

endpoint, because tumor size is correlated with but not a direct measure of survival. Another

disadvantage of progression-free survival is that it relies on human judgment and assessment,

and is therefore prone to bias, especially in open label studies, i.e., studies in which researchers

and patients know who receives the study drug and who receives the control or placebo drug.

TIVO-1 and TIVO-3 were both open label studies.
       3
           http://pipeline.corante.com/archives/2012/08/08/does_aveos_tivozanib_work_or_not.php.

                                                      12
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 15 of 70



       48.    Because it takes far less time and expense to sufficiently power a clinical trial

focusing on progression-free survival than overall survival, the FDA has allowed progression-

free survival to serve as a primary endpoint for Phase 3 trials of treatments for renal cell

carcinoma. However, the FDA has routinely considered overall survival – the life and death of

patients – as a crucial element for approval of renal cell carcinoma treatments, even where

progression-free survival was the primary endpoint. As the FDA reiterated in the Advisory

Committee Meeting for TIVO-1, it has never approved a renal cell cancer treatment

demonstrating lower overall survival.

Tivozanib becomes essential to AVEO’s survival

       49.    AVEO is a biopharmaceutical company incorporated in 2001. The Company is

based in Cambridge, Massachusetts and develops and commercializes a portfolio of targeted

medicines for oncology and other areas of unmet medical need. AVEO was formerly known as

“GenPath Pharmaceuticals, Inc.” and changed its name to “AVEO Pharmaceuticals, Inc.” in

March 2005.

       50.    Early on, AVEO had limited success with early-stage candidates. AVEO thought

it found that breakthrough when it inked a deal in 2006 to license tivozanib from Kirin Brewery

Company of Japan.

       51.    Tivozanib quickly became AVEO’s lead product and the focus of its research and

development. Tivozanib is an oral inhibitor of the vascular endothelial growth factor (“VEGF”)

receptors. VEGF is a signal protein produced by cells that stimulates blood vessel creation.

When overexpressed, VEGF can contribute to the growth of cancerous tumors, because solid

cancers cannot grow beyond a limited size without an adequate blood supply.

       52.    Drugs which inhibit VEGF receptors have been approved as targeted treatments

for renal cell carcinoma since 2005, replacing cytokine therapy such as interferon-alpha and
                                              13
         Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 16 of 70



interleukin-2, and systemic therapies such as chemotherapy. Approved anti-VEGF drugs for the

treatment of renal cell carcinoma include sorafenib, sutinib, and pazopanib, among others.

AVEO sought to gain approval and commercialize tivozanib as a competitor to these established

first-line therapies.

        53.       When the FDA rejected AVEO’s first NDA for tivozanib in May 2013 the stock

plummeted. When Defendant Bailey took over as president and chief executive officer in

January of 2015, he knew the company’s success during his tenure centered on tivozanib. For

example, at the BIO CEO & Investor Conference on February 9, 2016 (“February 2016 Investor

Conference”), he outlined how tivozanib as necessary for value creation, calling it “the central

focus of our strategy.”

        54.       Without positive news from a new tivozanib trial, the stock had trouble

recovering from the drop it took after TIVO-1. Throughout the Class Period, when TIVO-3 was

being planned or ongoing, AVEO received notices from NASDAQ because it had trouble hitting

the $1 threshold required for a stock to remain listed on NASDAQ and therefore was at risk of

being delisted.

        55.       Tivozanib had been approved in some other countries but overseas sales were not

enough to keep AVEO afloat. All the company’s hopes were pinned on TIVO-3 and its success.

TIVO-3 and its Announcement

        56.       AVEO had other drugs in its pipeline. However, the focus of the company, as

reported by the company itself in its SEC filings, was developing tivozanib.

        57.       According to Defendant Bailey at the February 2016 Investor Conference, in

April of 2015, they brought the FDA the design of the study that would be known as TIVO-3.

TIVO-3 is a third-line study, meaning the study focuses on the patient population for which two

prior lines of treatment have not worked.
                                                 14
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 17 of 70



       58.    Whereas TIVO-1 had over 500 enrollees, TIVO-3 was designed to have 351. As

TIVO-1 was, TIVO-3 is a Phase 3, open-label, randomized, controlled, multi-national, multi-

center, parallel-arm study comparing tivozanib to sorafenib in subjects with RCC. Unlike with

TIVO-1, no “crossover” was allowed in TIVO-3, meaning that patients who were randomized to

the sorafenib arm could not switch over to the tivozanib after radiographic confirmation of

disease progression.

       59.    After emphasizing how important the drug and the trial were to AVEO,

Defendant Bailey represented AVEO’s communications with the FDA at the February 2016

Investor Conference as follows:

       We got the Complete Response Letter from the FDA. They said, do another study
       with PFS as the primary endpoint and will give us assurances that overall survival
       is not an issue; there is not a safety issue with Tivozanib.

       So we brought to them in April this study design which is a third-line study
       design, which will be less expensive, it will be quicker to read out the data, but we
       think has a high probability of success. So we asked them three questions: Does
       this study design meet the requirements that you requested when you said, “Do
       another study?” The answer was, yes. We asked the second question: Would this
       study support a registration path forward in third-line RCC? The answer was, “It's
       subject to risk benefit”. But everything is subject to risk benefit. And then we
       asked, “Would this third-line study support AVEO's proposal for a first-line?”
       And they said, “That's a review issue”.

       Now let me be clear; the FDA is not shy to say no. We did consult with outside
       ex-FDA alumni and said, “Should we be asking for more?” They said, “This is all
       you are going to get”. At the end of the day we need to demonstrate that
       Tivozanib can win again on PFS and then show a positive trend in overall
       survival.

       60.    But even with the less expensive study model, the company still did not have the

money to fund TIVO-3. Therefore, in May 2016, AVEO announced it had entered into a private

placement of 17,642,482 units, consisting of one share of common stock and a warrant to

purchase one share of common stock, at a price of $0.965 per unit, for gross proceeds of

approximately $17 million.        Concurrent with this private placement, the company also

                                                15
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 18 of 70



announced it had borrowed an additional $5 million from Hercules Capital, Inc. (“Hercules”).

These funds were needed to fund TIVO-3 and other possible studies with tivozanib.

       61.      On May 26, 2016, shortly after the announcement of this influx of funds, AVEO

announced (“May 26 Press Release”) the first patient had been dosed in TIVO-3.

       62.      AVEO announced in the May 26 Press Release:

       The Phase 3 trial is expected to enroll approximately 322 patients with recurrent
       or metastatic RCC who have failed at least two prior regimens, including
       VEGFR-TKI therapy (other than sorafenib). . . Patients will be randomized 1:1 to
       receive either tivozanib or sorafenib, with no crossover between arms. The
       primary endpoint of the study is progression free survival. Secondary endpoints
       include overall survival, overall response rate, and safety and tolerability. Top
       line readout of the study is currently projected for the first quarter of 2018.

       The TIVO-3 trial, together with the previously completed TIVO-1 trial of
       tivozanib in the first line treatment of RCC, is designed to support a first and third
       line indication for tivozanib in the U.S.

       63.      At no point did AVEO ever disclose why the number of patients enrolled dropped

from the 351 expected enrollees.

       64.      At that time, Defendant Bailey stressed how important TIVO-3 was to the

company. In the May 26 Press Release, he said: “Launch of the pivotal TIVO-3 trial marks a

vital step forward for our North American development and registration strategy for tivozanib,

and is a defining moment in the turnaround story unfolding at AVEO.”

       65.      For the remainder of 2016, all of AVEO’s public filings stressed the importance

of tivozanib and reiterated that TIVO-3 was designed to address the OS concerns from the

TIVO-1 trial.

       66.      On February 9, 2017 (“February 9 Press Release”), AVEO furthered buoyed

expectations of TIVO-3 by issuing a release that stated that the study was “enrolling substantially

ahead of schedule.” Enrollment was now expected to be completed by June 2017, two months



                                                16
         Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 19 of 70



ahead of schedule. Because the study is event driven, AVEO did not revise the anticipated

timing for topline data but instead reiterated that it was expected in the first quarter of 2018.

       67.      In the February 9 Press Release, Defendant Bailey said: “The rapid pace of

enrollment in our TIVO-3 study is a testament to the broad level of support and enthusiasm for

tivozanib among investigators.”

       68.      Two weeks later, AVEO announced (“February 23 Press Release”) that TIVO-3

had “successfully completed the first safety review by the study’s Safety Monitoring Committee

(SMC).       The SMC concluded that no safety concern was observed for tivozanib and

recommended that the study replace the small number of patients who dropped out prior to

starting treatment.”

       69.      The February 23 Press Release stated that, even with the replacement of certain

patients, enrollment would be completed in June and topline results would be available in the

first quarter of 2018.

       70.      Defendant Needle is quoted in the February 23 Press Release, lauding tivozanib’s

ability “to reduce off target toxicity, thereby increasing tolerability” and stating that he was

“pleased” that TIVO-3 had “completed its first safety review.”

       71.      AVEO soon again needed to raise money to keep TIVO-3 going. The company

announced on March 28, 2017 that it intended to offer and sell shares as an underwritten public

offering. The proceeds were to be used for working capital and general corporate purposes,

including development and pre-commercial expenses incurred in connection with TIVO-3.

Defendants Take Shortcuts on TIVO-3 Without Proper Disclosure

       72.      AVEO knew it needed to keep TIVO-3 on track or else risk scaring its investors.

For a company starved of money, it couldn’t risk raising any flags about TIVO-3. Investors were

still hurting from their experience with TIVO-1.
                                                  17
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 20 of 70



       73.     Therefore, AVEO kept announcing topline data for TIVO-3 would be available in

the first quarter of 2018. The Company continually stressed that TIVO-3 had passed an initial

safety data assessment.

       74.     A poster presented at a meeting for the American Society of Clinical Oncology

Annual Meeting in June 2017, AVEO stated TIVO-3 had enrolled 322 patients (161 for

tivozanib, 161 for sorafenib) and a total of 255 PFS events would provide 90% power to detect a

statistically significant difference in PFS, as assessed by the Independent Radiological review,

between the two treatment arms based on a series of stated assumptions.

       75.     On June 20, 2017, AVEO announced TIVO-3 reached its target enrollment of 322

patients. Defendant Bailey called it a “meaningful milestone for AVEO.” Notably, despite the

FDA complaining about the geographic distribution of TIVO-1 enrollees, AVEO did not

announce the number of TIVO-3 patients from each country. The Company again reiterated that

a readout would come in the first quarter of 2018.

       76.     Shortly after this announcement, AVEO’s stock price began to reach over the $1

mark, where it would stay until the end of the Class Period.

       77.     All through 2017, when speaking on the timing of data analysis, Defendants

represented to the public that topline data from the TIVO-3 trial would be available in the first

quarter of 2018.

       78.     It was not until February the Company decided to change the guidance presented

to second quarter of 2018.

       79.     On February 14, 2018, Defendant Bailey spoke at the Leerink Partners 7th Annual

Global Healthcare Conference (“February Leerink Conference”) and explained the importance of

90% power: “I think from our point of view we've overpowered this study and very candidly,



                                                18
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 21 of 70



the reason for overpowering it because we're not going to get a third shot. So this is it, we got to

hit it out of the park here, or I think we're going to be an uphill battle with regard to tivozanib.”

        80.    In order to keep that 90% power, TIVO-3 had to hit 255 PFS events. Any less

and the power would be reduced.

        81.    In public filings and press releases in mid-March the company continued to assure

investors that this 255 event milestone was coming soon and data would be available in the

second quarter.

        82.    On April 10, 2018, Defendant Bailey spoke at the H.C. Wainwright Global Life

Sciences Conference (“April Wainwright Conference”) and specifically addressed why powering

the study at 90% was so important. He said: “Well, very keenly, we can’t afford for this study

to fail. So, we’re not going to get a third shot. So, we wanted to really power this as robustly as

we possibly can.”

        83.    In May, AVEO finally told the public that topline data was not coming in the

second quarter, but stated it would instead be coming in the third.

        84.    On June 7, 2018, Defendant Bailey spoke at the Jefferies 2018 Healthcare

Conference. In this talk, he not only pointed to crossover as the problem that led to the poor OS

statistic in TIVO-1, but also blamed Russia. He explained TIVO-3 was enrolling patients from

just North America and [Western and Central] Europe because TIVO-1 was largely enrolled in

Russia and there was “something kind of inconsistent with the Russian subset.” As a dutiful

AVEO officer, he stressed the supposed safety of tivozanib and how optimistic the company was

about it.

        85.    On July 19, 2018, AVEO again shifted the timing of the data, this time to fourth

quarter. AVEO stated that this change was due to “PFS events occurring slower than forecasted,



                                                  19
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 22 of 70



combined with ten patients being removed or ‘censored’ from the PFS event count.” The release

stated that the company was waiting until 255 PFS events had occurred. As of July 18, 2018,

according to the release, only 243 events had occurred. There was no mention of any possibility

of running the analysis before the 255 events had been reached.

       86.     There continued to be no mention of possibly running the study before 255 events

occurred and it could be powered at 90%. After all, Bailey said the company needed to power

the study this way so the drug had an easier time with FDA approval.

       87.     In August, AVEO again found itself in financial trouble. On August 16, 2018, the

Company announced that it again intended to offer and sell shares of its common stock in an

underwritten public offering in order to raise “working capital and general corporate purposes,

including development and pre-commercial expenses incurred in connection with” TIVO-3. In

so doing it benefited from an artificially inflated stock price.

       88.     In the October 1 Press Release, AVEO finally announced it had initiated topline

analysis of TIVO-3. To assure investors, the company said it had notified the FDA of its plan

and also that it was initiating the analysis on the “unanimous recommendation of the

independent TIVO-3 Study Steering Committee.” However, the study was not as powerful as

the company had originally intended. The stated reasons for the prior delays of data release were

the company was waiting until they had 255 PFS events. All the prior filings with the SEC

stated that the company would report at 255 PFS events. The company still had not hit that

mark: it only had 242. This reduced the power of the study from 90% to 88%.

       89.     The October 1 Press Release tried to explain away the shortcut AVEO was now

taking by relying on the Steering Committee:

       The Steering Committee recommendation was preceded by a slowing in the rate
       of progression free survival (PFS) events in the trial over the last 4-6 months. The

                                                  20
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 23 of 70



        reasons given by the Steering Committee for the unanimous recommendation
        were that current patients have been on study for at least one year and may not
        progress for some time, and that the small reduction in events at the time of final
        analysis was unlikely to materially affect the clinical interpretation of the results.

        90.     In other words, AVEO admitted that 4-6 months ago progression free survival

events had slowed, even though the Company had never previously told investors any sort of

slowing meant running the topline analysis before 255 PFS events had occurred was a

possibility.

        91.     By so doing, AVEO essentially admitted its prior statements were materially

misleading. The Company kept reassuring investors that they were waiting for 255 PFS events

so the drug would have its best chance at FDA approval, but it was not upfront with investors

that events had slowed to such a degree that it was considering running the data analysis with

fewer events.

        92.     The October 1 Press Release also did not disclose a reason the number of PFS

events had actually gone down since the last announcement. As of the July 19 Press Release,

243 events were announced to have occurred, but the October 1 Press Release stated 242 events

had occurred.

        93.     Nowhere did AVEO acknowledge to investors that the company knew this change

would possibly damage its chances with the FDA. After all, at the February Leerink Conference

and the April Wainwright Conference, Defendant Bailey had acknowledged the power of the

study was extremely important. For example, at the February Leerink Conference, he stated the

company had to “hit it out of the park here” or it was going to “an uphill battle with regard to

tivozanib.”

        94.     In the October 1 Press Release Defendant Bailey stated that the initiation of this

analysis brought the company “one step closer to potentially realizing the strategy [it] laid out in


                                                 21
         Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 24 of 70



2015.” He, as always, sounded an encouraging note, stating: “TIVO-3 has the potential to serve

as the first prospective Phase 3 randomized dataset in this setting, creating an evidence-based

guidepost for sequencing therapies in refractory disease. We look forward to announcing the

topline results of TIVO-3 in the coming weeks.”

         95.   The market reacted negatively to the news that AVEO was going to run an

internal topline data analysis with less data than expected—there was a higher-than-normal

trading volume and a drop of approximately 10%. On October 1, 2018, AVEO shares closed at

$2.97, down from an opening price of $3.43.

         96.   On October 3, 2018, Defendants Bailey and Dallas spoke at the Leerink Partners

Roundtable Series: Rare Disease & Oncology (“October Leerink Conference”).                 Defendant

Bailey defended the decision to conduct the analysis with less data, stating that he “[felt] that that

small change in the power would not be material in the end results in our – again, steering

committee felt that it’s not going to impact the clinical interpretation.”

         97.   At the October Leerink Conference, Defendant Bailey was questioned about why

there was a drop in the number of events previously announced from 243 to 242. Defendant

Bailey stated it was the result of a patient being censored as “part of the process of cleaning the

data.”

         98.   Defendant Bailey—who had been far from transparent regarding when the topline

analysis would be done and whether there was a possibility to do it with fewer events—then

stated that AVEO had been “very transparent in our discussions about what’s happening”

because transparency was “important” to the company.

AVEO Falsely Bolsters Investors’ Confidence

         99.   On November 5, 2018, AVEO announced that tivozanib had successfully “met its

primary endpoint of demonstrating a statistically significant benefit in progression-free survival
                                                 22
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 25 of 70



(PFS)” through the TIVO-3 trial. According to the November 5 Press Release, AVEO planned

to submit an NDA to the FDA in approximately six months based on results from the TIVO-3

trial, together with the previously completed Phase 3 TIVO-1 trial of tivozanib in the first line

treatment of RCC.

       100.    Notably, the November 5 Press Release downplayed the significance of

tivozanib’s OS, which AVEO repeatedly asserted in its SEC filings “[t]he TIVO-3 clinical trial

was designed to address.” The November 5 Press release stated, in relevant part:

       The analysis of the secondary endpoint of overall survival (OS) was not mature at
       the time of the final PFS analysis, with only 46% of potential OS events having
       been reported. At the time of the preliminary OS analysis, no statistically
       significant difference in OS was observed (HR=1.06, p=0.69). The final survival
       analysis per protocol is planned for August 2019, two years following the last
       patient enrolled. Detailed results of the trial will also be submitted for
       presentation at an upcoming major medical meeting. The secondary endpoint of
       overall response rate for patients receiving tivozanib was 18% compared to 8%
       for patients receiving sorafenib (p=0.02).

       Tivozanib was generally well-tolerated, with grade 3 or higher adverse events
       consistent with those observed in previous tivozanib trials. Infrequent but severe
       adverse events reported in greater number in the tivozanib arm were thrombotic
       events similar to those observed in previous tivozanib studies. The most common
       adverse event in patients receiving tivozanib was hypertension, an adverse event
       known to reflect effective VEGF pathway inhibition.

       Based on results from the TIVO-3 trial, together with the previously completed
       [and unsuccessful] Phase 3 TIVO-1 trial of tivozanib in the first line treatment of
       RCC, the Company’s goal is to submit a New Drug Application (NDA) to the
       U.S. Food and Drug Administration (FDA) in approximately six months.

(Emphasis added). The November 5 Press Release thus signaled to investors that, based on the

new results from the TIVO-3 trial, and as taken together with the previous TIVO-1 trial’s

unacceptable results, AVEO was confident enough to file a new NDA with the FDA to seek

approval of its lead drug candidate, tivozanib, within six months.

       101.    In fact, Defendant Bailey seemed to signal to investors that AVEO was basically

guaranteed approval of tivozanib. He is quoted in the release as saying: “Our determination to

                                                23
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 26 of 70



fight for tivozanib in 2015, when AVEO faced an important strategic crossroads, came from our

belief that it could have a meaningful impact not just on how a disease was treated, but also what

the patient experiences through that treatment. Today’s outcome is the culmination of that multi-

year effort, and a first step in our goal to improve both outcomes and patient experience.”

       102.    This was despite the fact that the FDA had previously explained to AVEO during

the TIVO-1 advisory committee meeting that: “[The] FDA has consistently informed sponsors in

meetings and public presentations that while FDA will accept PFS as the primary endpoint for

certain disease settings, overall survival remains an important efficacy and safety endpoint. PFS

may serve as a primary endpoint in trials for practical reasons, but overall survival is considered

to be of ultimate clinical benefit.” And TIVO-3 still had a hazard ratio of >1.

       103.    Additionally, while recognizing that there were severe adverse events in the

tivozanib arm, AVEO chose to downplay those by referring to the drug as “well-tolerated.” This

despite the fact that there were significant hypertensive events on the tivozanib arm. AVEO was

again, as it had with TIVO-1, painting an overly hopeful picture for investors.

       104.    On a conference call with investors that same day (“November 5 Conference

Call”), AVEO and Defendants Bailey and Needle continued to mislead investors. Defendant

Bailey stated: “TIVO-3 was conducted in response to, and consistent with, the FDA’s suggestion

to do a second phase 3 study following TIVO-1. They recommended that AVEO conduct an

additional clinical study to confirm the progression pre-survival result and provide reassurance

that there is no adverse effect on overall survival, which we designed TIVO-3 to demonstrate.”

       105.    Defendant Needle was also active on the November 5 Conference Call. With

regard to OS, he stressed that the difference was not “statistically significant” with a hazard ratio

of 1.06 and a p value (the test of the statistical significance of a finding) of 0.69. He went on to



                                                 24
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 27 of 70



further downplay this data by stating: “Of note, both arms far exceeded historical benchmarks

for overall survival in he 3rd and 4th line. . . [O]verall survival was not mature at the time of the

final PFS analysis with only 46% of potential OS events reported, representing 161 patients.”

Defendant Needle told investors the company intended to “present the totality of the data at

medical meetings in 2019 and to the extent that there is any meaningful change in OS at that

time, we would present those updated data. While we cannot currently make any predictions

about what the final OS analysis for TIVO-3 will show, we note that in the access the study, the

pivotal trial for Axitinb, which was also compared to Sorafenib, an early cut of the survival data

at the time of the primary PFF analysis and about 50% of overall survival events shows a hazard

ratio above 1. . . At the final analysis the hazard ratio for both populations was below 1.0.” He

stated: “Based on the results from the TIVO-3 trial, together with the previously completed

TIVO-1 trial of Tivozanib in the first line treatment of RCC, the company’s goal is to submit a

new drug application to the FDA in approximately six months.”

       106.    Defendant Bailey attempted to bolster investors’ confidence by again speaking on

the drug’s supposed safety and the market for a “tolerable option.” He referenced the company’s

prior failure on its first NDA application and spun it into a positive: “We believe that with a

more tolerable option and convenient once a day dosing more patients would elect to undergo

additional therapy to continue their fight against this terrible disease. If granted FDA approval,

AVEO intends to commercialize Tivozanib on its own. We believe this can be effectively

achieved with a commercial organization of approximately 70 sales people. We have the benefit

of having prepared to launch Tivozanib in 2013, and while the market has changed since that

time, a great deal of those efforts can be leveraged to build up our commercial organization

ahead of potential launch.”



                                                 25
         Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 28 of 70



        107.     During the Q&A section, an investor asked a question about how the FDA would

deal with non-mature data. Defendant Needle sought to reassure the questioner, explaining there

would be multiple opportunities to submit more mature OS data to the FDA if needed.

        108.     Defendant Needle all but ignored the serious adverse events and their potential to

impede FDA approval.

        109.     AVEO and Defendants Needle and Bailey knew that the FDA was concerned with

the overall safety profile of tivozanib. That was what the FDA flagged as an issue coming out of

the TIVO-1 trial. However, Defendants AVEO, Needle and Bailey painted a rosy picture despite

knowing the realties. They knew the FDA would question whether patients were living longer

on tivozanib and they knew that the available data showed that patients were in fact not living

longer on the drug as compared to how long they were living on the already available comparator

drug.

        110.     Dr. Richard A. Guarino, a renowned expert on the NDA drug approval process

and author of the leading guidebook on the topic, “New Drug Approval Process, Fifth Edition”

(CRC Press 2009), noted that there was not enough data provided to the public to enable

investors to know much about the TIVO-3 study. He stated: 4 “Based on the provided amount of

data that AVEO intended to submit in their NDA, I can only hope that the data provided by

AVEO contained the information recommended by the FDA based on their review of the

TIVO-1 study.”


4
  Dr. Guarino was retained by Plaintiff to provide background information on the NDA process at the FDA. Dr.
Guarino has over 40 years of industry experience. Dr. Guarino has served as Director of Clinical Research at Sandoz
Pharmaceuticals, Inc. (now Novartis), Vice President and Medical Director at USV Pharmaceuticals (later called
Revlon Healthcare), and Chief Medical and Regulatory Director of Validus Pharmaceutical LLC. For more than
thirty years, he has consulted with numerous pharmaceutical companies of all sizes regarding clinical research, FDA
regulatory process, and other related topics. He has been an Associate Professor at Farleigh Dickinson University,
served as Director of Medical Education and Director of IND/NDA courses for pharmaceutical industry continuing
education firms, and guest lectured on topics regarding clinical research and regulatory compliance at institutions
and universities around the world.

                                                        26
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 29 of 70



       111.      For the remainder of the year, AVEO stressed to investors how happy the

Company was with the data and how they intended to file an NDA based on it. For example, a

November 9, 2018 press release stressed the “positive topline results” of TIVO-3 while again

downplaying the negative OS data by calling it “immature” and saying it “showed no statistically

significant difference.”

AVEO Fails to Disclose Lost Data

       112.      In clinical trials, certain enrollees can be “lost to follow-up.” This means these

were patients at one time were actively participating in the trial, but are now not part of the data

set, either because they have become unreachable or because of mechanical error.

       113.      As TIVO-3 was an open label study, investigators knew who was taking what

drug. By mid-2018, investigators also should have known if any enrollees were not properly

being followed.

       114.      AVEO spoke about TIVO-3 many times in 2018. It talked about its data passing

internal safety reviews. It never mentioned that its data was incomplete because certain enrollees

were lost to follow-up. However, AVEO and its officers must have known by mid-2018 that

certain enrollees were not being properly followed by investigators.

The Truth Emerges

       115.      On January 31, 2019, AVEO issued a timing update for tivozanib, stating, in

relevant part:

       [AVEO] has accepted the recommendation of the U.S. Food and Drug
       Administration (FDA) not to submit a New Drug Application (NDA) for
       tivozanib (FOTIVDA®) with the preliminary overall survival (OS) results from
       the Phase 3 TIVO-3 trial. The FDA indicated that these preliminary OS results
       do not allay their concerns about the potential detriment in OS outlined in the
       complete response letter dated June 6, 2013. The Company now plans to make a
       NDA filing decision following the availability of more mature OS results.

(Emphasis added).

                                                 27
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 30 of 70



       116.    The release did not say when AVEO learned about this guidance from the FDA or

whether it was the first time during the TIVO-3 process that the FDA expressed concern about

the necessity to obtain mature OS data before NDA submission given the FDA’s previous

concern about tivozanib’s safety.

       117.    The timing update proffered excuses for the failed TIVO-3 trial, pointing back to

technical information disclosed in the November 5 Press Release:

       As disclosed in November 2018, a preliminary analysis of the secondary
       endpoint of OS in the TIVO-3 trial showed a hazard ratio (HR) > 1. The
       Company previously planned to conduct the final OS analysis in August 2019.
       Due to the longer-than-expected median OS in both arms, and following
       discussions with the FDA, the Company plans to designate the August 2019 OS
       analysis as interim. Results of this analysis are expected to be reported in the
       fourth quarter.

       Since initially conducting the preliminary analysis of the OS endpoint in
       November 2018, the Company has identified the survival status of a group of
       patients that were previously lost to follow up. With the identification of these
       OS events, the October 4, 2018 preliminary OS HR was revised from 1.06 to
       1.12. The Company has not performed any OS analyses beyond the preliminary
       October 4, 2018 data cut-off date.

(Emphasis added).

       118.    In other words, the inclusion of data that was somehow “previously lost”

increased the hazard ratio for OS by over 5%, making their OS data, which was of prime concern

to the FDA, substantially worse. AVEO offered no explanation of how these patients were

“previously lost to follow up.” They also offered no explanation as to why they previously did

not disclose there was missing data.

       119.    Notably, AVEO did not disclose whether the data they provided to the FDA

included this “previously lost to follow-up” data.




                                                28
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 31 of 70



       120.    By making the August analysis an “interim” analysis, AVEO basically was stating

that the NDA could not be considered until well after that point. For if AVEO did not have fully

mature data, the Company would not be able to answer the FDA’s questions.

       121.    Notably, though not discussed by AVEO, any regulatory filing for tivozanib will

now come after FDA approval for other RCC treatments from Pfizer and Merck. Therefore, it is

likely that the potential market for tivozanib will shrink.

       122.    On the news of the delayed NDA filing, AVEO’s stock price dropped $1.07 per

share, or over 60%, to close at $0.70 per share on January 31, 2019.

Echoes of TIVO-1

       123.    The news regarding TIVO-3 immediately brings to mind TIVO-1. Like TIVO-3,

TIVO-1 was the focus of all of AVEO’s attention for a series of years. During TIVO-1, AVEO

officers were constantly saying positive things about the prospects of tivozanib and downplaying

the significance of the negative OS results. For example, on May 16, 2012, after AVEO already

knew the FDA was concerned with the OS results from TIVO-1, AVEO issued a May 16, 2012,

the Company issued a materially misleading press release announcing positive findings from

TIVO-1 entitled, “Superiority Study of Tivozanib in First-Line Advanced RCC.” The press

release announced that in TIVO-1, tivozanib had “demonstrated statistically significant and

clinically meaningful progression-free survival (PFS) superiority versus an approved targeted

agent (sorafenib) in advanced RCC.” The May 16, 2012 press release also announced

preliminary information regarding overall survival indicating a one-year overall survival rate of

81% for the sorafenib arm versus 77% for the tivozanib arm, but strongly encouraged investors

to ignore these results by: (a) characterizing them as “preliminary,” “interim” and “not mature”

(similar to how they treated to OS results in TIVO-3); (b) claiming that the disparity was caused

by subsequent therapy in the sorafenib arm, when that was merely a hypothesis rather than a
                                                 29
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 32 of 70



proven fact, when in fact the FDA had warned that it was unable to tell whether tivozanib was

“toxic”; (c) omitting key regulatory communications expressing concern about overall survival;

and (d) omitting that their own scientific misconduct in study design rendered the data

uninterpretable.

       124.    AVEO did not conduct TIVO-1 in the manner discussed and agreed upon with the

FDA. Instead, they took three shortcuts which helped speed enrollment, make the study less

expensive, and boost results, but compromised its scientific integrity. AVEO did not inform

investors of these shortcuts.

       125.    AVEO also did not inform investors that on May 11, 2012, at a formal meeting

held with the U.S. Food & Drug Administration (“FDA”) over the new drug application

(“NDA”) required to be submitted so that tivozanib could be marketed in the United States, the

FDA raised concerns about the data they were seeing from TIVO-1. At that meeting, the FDA:

(i) recommended that AVEO conduct a whole new well-controlled pivotal clinical trial in an

appropriate patient population; (ii) expressed serious concern about the higher death rate in the

tivozanib arm of the TIVO-1 study; (iii) criticized the Company’s decision to modify TIVO-1 to

include a one-way crossover; (iv) questioned whether AVEO should file an NDA at all in light of

the compromised TIVO-1 study; and (v) warned that the defective design of the TIVO-1 study

made it difficult to tell whether tivozanib was “toxic.”

       126.    In other words, AVEO knew all of this before the May 16, 2012 disclosure but

did not inform investors of any of it.

       127.    While in August 2, 2012, AVEO chose to admit to the public that the FDA had

concerns regarding the overall survival (“OS”) in TIVO-1, the company failed to disclose that

the agency had recommended a second adequately-powered trial in a comparable population,



                                                 30
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 33 of 70



that the agency questioned whether AVEO should even file an NDA, or that the agency had

expressly warned that adverse overall survival trends could affect.

       128.    AVEO’s materially misleading statements regarding TIVO-1 led to SEC charges

and civil lawsuits. AVEO agreed to pay a $4 million penalty to settle the SEC’s charges against

it without admitting or denying the allegations in the complaint. Prior officers either settled or

were found guilty in a jury trial. AVEO settled a class action against it related to the TIVO-1

fraud for $15 million and stock worth another $3 million.

       129.    In the case of TIVO-1, the truth was not revealed until the FDA released its

ODAC Briefing Document before the planned advisory committee meeting. It was only then

that investors began to realize all AVEO had failed to disclose.

       130.    AVEO decided to delay TIVO-3 submission and therefore investors do not have

access to the FDA’s comments about the trial. All investors have is the half-truths provided by

AVEO.

Post-Class Period Developments

       131.    The day following AVEO’s announcement, February 1, 2019, HC Wainwright &

Co LLC downgraded AVEO from buy to neutral, lowering its target to $1 from a $9 price target

it had issued on January 14. Other analysts followed suit.

       132.    Since the January 31, 2019 announcement of the NDA filing delay, AVEO’s

stock has only managed to creep above $1 for a handful of days (around an unconfirmed report

that AVEO might be purchased by Astrazeneca that appeared on the website Seeking Alpha and

was subsequently removed).

       133.    Just as the company had done during TIVO-1, and during the Class Period,

AVEO has continued to stress the positive PFS outcome and downplay the OS results. For

example, on February 16, 2019, Dr. Brian Rini, principal investigator of the TIVO-3 trial,
                                                31
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 34 of 70



presented at the 2019 American Society of Clinical Oncology (ASCO) Genitourinary (GU)

Cancers Symposium.       In an accompanying press release, Defendant Bailey said: “The

improvement in progression free survival in the TIVO-3 study, particularly in patients who

received prior immunotherapy, is noteworthy. We are hopeful that these positive PFS outcomes

translate into an improved overall survival hazard ratio when we report a more mature interim

OS outcome in the fourth quarter of 2019. We expect to make a new drug application filing

decision following the availability of more mature OS results.”

       134.    During the Class Period, in August 2017, the European Commission granted

marketing authorization for tivozanib to AVEO’s licensee, EUSA Pharma (UK) Limited

(“EUSA”), in all 28 countries of the European Union, Norway and Iceland. Those royalties and

related payments were AVEO’s only reliable revenue stream. However, on April 3, 2019, the

company disclosed that might be in jeopardy because of the negative TIVO-3 results. In an 8-K

filed with the SEC on that date, AVEO disclosed:

       As previously disclosed, the Committee for Medicinal Products for Human Use
       (“CHMP”) of the EMA, as part of its post-authorization monitoring procedures,
       requested the topline data results from our TIVO-3 trial. In addition, the CHMP
       requested data analyses to explain the discordance between the final progression-
       free survival (“PFS”) results (HR 0.73) and the preliminary OS results (HR 1.12)
       in the TIVO-3 trial.

       Following its review, the CHMP has determined that the analyses of various
       factors that may have impacted the preliminary OS data do not fully explain the
       discordance, and that more mature OS data is required prior to drawing a
       conclusion. Similar to the FDA, the CHMP accepted the proposal to conduct an
       additional interim OS analysis in August 2019. The CHMP further provided that
       regulatory action should be considered if the August 2019 interim OS analysis
       confirms a negative trend in OS.

       135.    As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.


                                               32
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 35 of 70



            DEFENDANTS MAKE MATERIALLY FALSE AND MISLEADING
                  STATEMENTS DURING THE CLASS PERIOD

        136.     The Class Period begins on May 4, 2017, when AVEO filed a Quarterly Report

on Form 10-Q with the SEC, announcing the Company’s financial and operating results for the

quarterly period ending on March 31, 2017 (the “Q1 2017 10-Q”). The Q1 2017 10-Q again

touted that the TIVO-3 trial was designed to rectify the earlier shortcomings of the TIVO-1 trial,

added more statements regarding safety, and reiterated topline data would be available in Q1

2018:

        We expect to complete enrollment in the TIVO-3 trial in June 2017, and to report
        top line data in the first quarter of 2018. The TIVO-3 trial passed an initial safety
        data assessment in February 2017. We expect a pre-planned interim futility
        analysis to occur mid-year 2017.

        137.     The Q1 2017 10-Q also contained merely generic, boiler plate representations

concerning the risk that tivozanib and its clinical trials might prove unsuccessful, stating, in

relevant part:

        The success of tivozanib will depend on several factors, including the following:

        •        our ability to secure the substantial additional capital required to complete our
                 clinical trials of tivozanib, including the TIVO-3 trial and the TiNivo trial;

        •        successful enrollment and completion of clinical trials; [and]

        •        a safety, tolerability and efficacy profile that is satisfactory to the FDA, EMA or
                 any other comparable foreign regulatory authority for marketing approval[.]

                                                   ***

        Many of these factors are beyond our control, including clinical trial results, the
        regulatory approval process, potential threats to our intellectual property rights
        and the development, manufacturing, marketing and sales efforts of our
        collaborators. If we are unable to develop, receive marketing approval for and
        successfully commercialize tivozanib on our own or with our collaborators, or
        experience delays as a result of any of these factors or otherwise, our business
        could be substantially harmed.



                                                  33
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 36 of 70



       138.    Appended as exhibits to the Q1 2017 10-Q were signed certifications by

Defendants Bailey and Ehrlich pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), certifying

that “[t]he [Q1 2017 10-Q] fully complies with the requirements of Section 13(a) or 15(d) of the

Securities Exchange Act of 1934” and that “[t]he information contained in the [Q1 2017 10-Q]

fairly presents, in all material respects, the financial condition and results of operations of the

Company.”

       139.    AVEO and Defendants Bailey and Ehrlich either knew or recklessly disregarded

that the statements referenced in ¶¶136-138 were materially misleading when made, inter alia,

because they knew by May 2017 that PFS events were not occurring rapidly enough for the

company to receive topline data in the first quarter of 2018 if the study was to be properly

powered.

       140.    In an accompanying May 4, 2017 (“May 4 Press Release”) press release,

Defendant Bailey again emphasized TIVO-3, stating: “We strengthened our balance sheet in

the first quarter through an underwritten public offering, giving us the resources to potentially

fund operations through the readout of our pivotal, Phase 3 TIVO-3 study of tivozanib in

renal cell cancer (RCC), expected in the first quarter of 2018. TIVO-3, which is designed to

serve as the basis for a potential U.S. registration of tivozanib as a first- and third-line treatment

for RCC, remains on track to complete enrollment and a pre-planned interim futility analysis in

June of this year.”

       141.    The May 4 Press Release also repeated: “A pre-planned futility analysis of the

trial is expected around midyear 2017, with topline data expected in the first quarter of 2018.

The TIVO-3 trial, together with the previously completed TIVO-1 trial of tivozanib in the first-




                                                 34
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 37 of 70



line treatment of RCC, is designed to support potential regulatory approval of tivozanib in the

U.S. as a third- and first- line treatment for RCC.”

       142.    AVEO and Defendant Bailey either knew or recklessly disregarded that the

statements referenced in ¶¶140-141 were materially misleading when made, inter alia, because

they knew by May 2017 that PFS events were not occurring rapidly enough for the company to

receive topline data in the first quarter of 2018 if the study was to be properly powered.

       143.    On June 20, 2017, AVEO announced TIVO-3 reached its target enrollment of 322

patients. Defendant Bailey called it a “meaningful milestone for AVEO.” Notably, despite the

FDA complaining about the geographic distribution of TIVO-1 enrollees, AVEO did not

announce the number of TIVO-3 patients from each country. The release also again reiterated

that “A pre-planned futility analysis of the TIVO-3 trial is expected around midyear 2017, with

topline data expected in the first quarter of 2018.” Bailey stated: “As previously noted, based

on a recommendation by the Safety Monitoring Committee, the study will continue enrolling

additional patients for the next few weeks to replace early dropouts. We look forward to several

key upcoming potential inflection points in the tivozanib program, including a European

regulatory decision and ongoing enrollment in the TiNivo study, culminating in the readout of

the TIVO-3 trial, expected in the first quarter of 2018.”

       144.    AVEO and Defendant Bailey either knew or recklessly disregarded that the

statements referenced in ¶143 were materially misleading when made, inter alia, because they

knew by June 2017 that PFS events were not occurring rapidly enough for the company to

receive topline data in the first quarter of 2018 if the study was to be properly powered.

       145.    On August 9, 2017, AVEO filed a Quarterly Report on Form 10-Q with the SEC,

announcing the Company’s financial and operating results for the quarterly period ending on



                                                 35
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 38 of 70



June 30, 2017 (the “Q2 2017 10-Q”). The Q2 2017 10-Q again stated the first quarter of 2018

topline data estimate:

       In June 2017, the TIVO-3 trial reached its enrollment target of 322 patients, more
       than two months ahead of our initial guidance. We expect a pre-planned interim
       futility analysis to occur mid-year 2017. We expect to report topline data from
       theTIVO-3 trial in the first quarter of 2018.

       146.      The Q2 2017 10-Q also contained merely generic, boiler plate representations

concerning the risk that tivozanib and its clinical trials might prove unsuccessful, stating, in

relevant part:

       The success of tivozanib will depend on several factors, including the following:

       •         our ability to secure the substantial additional capital required to complete our
                 clinical trials of tivozanib, including the TIVO-3 trial and the TiNivo trial;

       •         successful enrollment and completion of clinical trials; [and]

       •         a safety, tolerability and efficacy profile that is satisfactory to the FDA, EMA or
                 any other comparable foreign regulatory authority for marketing approval[.]

                                                   ***

       Many of these factors are beyond our control, including clinical trial results, the
       regulatory approval process, potential threats to our intellectual property rights
       and the development, manufacturing, marketing and sales efforts of our
       collaborators. If we are unable to develop, receive marketing approval for and
       successfully commercialize tivozanib on our own or with our collaborators, or
       experience delays as a result of any of these factors or otherwise, our business
       could be substantially harmed.

       147.      Appended as exhibits to the Q2 2017 10-Q were signed certifications by

Defendants Bailey and Dallas pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), certifying

that “[t]he [Q2 2017 10-Q] fully complies with the requirements of Section 13(a) or 15(d) of the

Securities Exchange Act of 1934” and that “[t]he information contained in the [Q2 2017 10-Q]

fairly presents, in all material respects, the financial condition and results of operations of the

Company.”


                                                  36
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 39 of 70



       148.    AVEO and Defendants Bailey and Dallas either knew or recklessly disregarded

that the statements referenced in ¶¶145-147 were materially misleading when made, inter alia,

because they knew by August 2017 that PFS events were not occurring rapidly enough for the

company to receive topline data in the first quarter of 2018 if the study was to be properly

powered.

       149.    In a related August 9, 2017 press release, TIVO-3 continued to be front and center

for the company. The release again mentioned that “topline data [was] expected in the first

quarter of 2018.” It also again assured investors regarding the study’s design: “The TIVO-3

trial, together with the previously completed TIVO-1 trial of tivozanib in the first line treatment

of RCC, is designed to support an application seeking regulatory approval of tivozanib in the

U.S. as a first and third line treatment for RCC.”

       150.    AVEO and Defendant Bailey either knew or recklessly disregarded that the

statements referenced in ¶149 were materially misleading when made, inter alia, because they

knew by August 2017 that PFS events were not occurring rapidly enough for the company to

receive topline data in the first quarter of 2018 if the study was to be properly powered.

       151.    On October 5, 2017 (“October 5 Press Release”), AVEO again reassured

investors with regard to TIVO-3, issuing a release about the completion of the pre-planned

futility analysis of TIVO-3. The release stated that, based on the results of the futility analysis,

which were reviewed by an independent statistician, the study would continue without

modification. In the October 5 Press Release, AVEO again reassured investors that topline data

was expected in the first quarter of 2018. It also stated that “the TIVO-3 trial, together with the

previously completed TIVO-1 trial of tivozanib in the first line treatment of RCC, is designed to

support regulatory approval of tivozanib in the U.S. as a first and third line treatment for RCC.”



                                                 37
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 40 of 70



       152.      In the October 5 Press Release, Defendant Bailey himself reiterated the TIVO-3

data would be available in the first quarter of 2018.

       153.      AVEO and Defendant Bailey either knew or recklessly disregarded that the

statements referenced in ¶¶151-152 were materially misleading when made, inter alia, because

they knew by October 2017 that PFS events were not occurring rapidly enough for the company

to receive topline data in the first quarter of 2018 if the study was to be properly powered.

       154.      On November 7, 2017, AVEO filed a Quarterly Report on Form 10-Q with the

SEC, announcing the Company’s financial and operating results for the quarterly period ending

on September 30, 2017 (the “Q3 2017 10-Q”). The Q3 2017 10-Q still stated that topline data

was expected in first quarter 2018:

       The TIVO-3 trial has passed two semi-annual safety data assessments. In June
       2017, the TIVO-3 trial reached its enrollment target of 322 patients, more than
       two months ahead of our initial guidance. In October 2017, we successfully
       passed a pre-planned interim futility analysis for TIVO-3. Based on the results of
       the futility analysis, which were reviewed by an independent statistician, the study
       continued as planned without modification. We expect to receive and report
       topline data from the TIVO-3 trial in the first quarter of 2018.

(Emphasis added).

       155.      The Q3 2017 10-Q also contained merely generic, boiler plate representations

concerning the risk that tivozanib and its clinical trials might prove unsuccessful, stating, in

relevant part:

       The success of tivozanib will depend on several factors, including the following:

       •         our ability to secure the substantial additional capital required to complete our
                 clinical trials of tivozanib, including the TIVO-3 trial and the TiNivo trial;

       •         successful enrollment and completion of clinical trials; [and]

       •         a safety, tolerability and efficacy profile that is satisfactory to the FDA, EMA or
                 any other comparable foreign regulatory authority for marketing approval[.]

                                                   ***

                                                  38
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 41 of 70




       Many of these factors are beyond our control, including clinical trial results, the
       regulatory approval process, potential threats to our intellectual property rights
       and the development, manufacturing, marketing and sales efforts of our
       collaborators. If we are unable to develop, receive marketing approval for and
       successfully commercialize tivozanib on our own or with our collaborators, or
       experience delays as a result of any of these factors or otherwise, our business
       could be substantially harmed.

       156.    Appended as exhibits to the Q3 2017 10-Q were signed certifications by

Defendants Bailey and Dallas pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), certifying

that “[t]he [Q3 2017 10-Q] fully complies with the requirements of Section 13(a) or 15(d) of the

Securities Exchange Act of 1934” and that “[t]he information contained in the [Q3 2017 10-Q]

fairly presents, in all material respects, the financial condition and results of operations of the

Company.”

       157.    AVEO and Defendants Bailey and Dallas either knew or recklessly disregarded

that the statements referenced in ¶¶154-156 were materially misleading when made, inter alia,

because they knew by November 2017 that PFS events were not occurring rapidly enough for the

company to receive topline data in the first quarter of 2018 if the study was to be properly

powered.

       158.    In a related November 7, 2017 press release, Defendant Bailey stated: “The third

quarter was a transformative period for AVEO, with the achievement of significant milestones in

each of the three pillars of our global strategy for tivozanib. Notably, with the European approval

of tivozanib (FOTIVDA®) in advanced RCC, we have transitioned from a development stage

company to one with a commercially approved product, a watershed achievement for any

emerging life sciences company. In addition, TIVO-3, our U.S. registration study, successfully

passed the interim futility analysis with no changes to study protocol.” He also again, just a




                                                39
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 42 of 70



couple of months before entering first quarter 2018, reiterated that TIVO-3 would have topline

results in first quarter 2018.

        159.    AVEO and Defendant Bailey either knew or recklessly disregarded that the

statements referenced in ¶158 were materially misleading when made, inter alia, because they

knew by November 2017 that PFS events were not occurring rapidly enough for the company to

receive topline data in the first quarter of 2018 if the study was to be properly powered.

        160.    In a December 7, 2017 release focusing on tivozanib and another drug in AVEO’s

pipeline, Defendant Bailey was suddenly less specific about when there would be topline data

available for TIVO-3, stating: “2018 is expected to be another transformative year, with

anticipated top-line results in the TIVO-3 study of tivozanib in third line advanced renal cell

carcinoma (RCC). . .” However, he did not correct his earlier statements regarding the data

being expected in first quarter of 2018, leading investors to believe there had been no change in

the plan.

        161.    AVEO and Defendant Bailey either knew or recklessly disregarded that the

statements referenced in ¶160 were materially misleading when made, inter alia, because they

knew by December 2017 that PFS events were not occurring rapidly enough for the company to

receive topline data in the first quarter of 2018 if the study was to be properly powered.

        162.    The following month in a January 2, 2018 release about AVEO’s refinancing its

existing $20.0 million debt facility with Hercules, Defendant Bailey again was vague about when

the topline data would be available, stating: “We continue to look forward to several potential

key developments, including the receipt of top-line results from the TIVO-3 trial of tivozanib

in third-line refractory renal cell carcinoma and, if positive, the filing of a new drug application

with the FDA seeking marketing approval of tivozanib in the United States.”



                                                40
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 43 of 70



       163.    AVEO and Defendant Bailey either knew or recklessly disregarded that the

statements referenced in ¶162 were materially misleading when made, inter alia, because they

knew by January 2018 that PFS events were not occurring rapidly enough for the company to

receive topline data in the first quarter of 2018 if the study was to be properly powered.

       164.    In a February 12, 2018 release regarding the United Kingdom’s National Institute

for Health and Care Excellence’s endorsement of tivozanib for first-line treatment of RCC,

Defendant Bailey finally made a disclosure regarding topline data not being available in the first

quarter. He stated: “We continue to execute on our strategic plans, and we have had a very

productive 2018 thus far, with the recent presentation of positive preliminary data from our

tivozanib and nivolumab combination TiNivo study in RCC and an investigator sponsored study

of tivozanib in liver cancer. We look forward to several potential additional key milestones in

2018, including further EU reimbursement decisions as well as topline data in the second

quarter from our Phase 3 TIVO-3 study.”

       165.    However, this was still misleading. AVEO and Defendant Bailey either knew or

recklessly disregarded that the statements referenced in ¶164 were materially misleading when

made, inter alia, because they knew by mid-February 2018 that PFS events were not occurring

rapidly enough for the company to receive topline data in the second quarter of 2018 if the study

was to be properly powered.

       166.    On February 14, 2018, Defendant Bailey spoke at the Leerink Partners 7th Annual

Global Healthcare Conference (“February Leerink Conference”). During the talk, Defendant

Bailey admitted that, since he took over the company in 2015, AVEO was focused on showing

that the higher incidence of deaths seen in TIVO-1 was purely the result of crossover and not

because of toxicity issues with the drug itself.      Only when pushed by the questioner, did



                                                41
           Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 44 of 70



Defendant Bailey admit there might be other reasons for the higher death rate than crossover

alone. He said:

           Yeah, I mean, you can't definitively exclude that there’s not some late safety issue
           that is the cause. I mean, I would be remiss to suggest that there's no way that
           could be the case. And really this is why we're doing the TIVO-3 study because
           we're going to try to show that. One little known fact that did contribute in some
           way potentially to the overall survival was the result. There was also an imbalance
           in ECOG that favored sorafenib. So more patients on the sorafenib are where
           ECOG zero, then ECOG one, compared to the TIVO arm. And that’s a prognostic
           factor or score, so that could have had an effect. But it certainly wouldn't explain
           the whole thing.

           167.   During the February Leerink Conference, Defendant Bailey specifically addressed

why powering the study at 90% was so important. He explained:

           I’ll start by saying we practice realistic optimism when it comes to the power. I
           think from our point of view we've overpowered this study and very candidly,
           the reason for overpowering it because we're not going to get a third shot. So
           this is it, we got to hit it out of the park here, or I think we're going to be an
           uphill battle with regard to tivozanib.

           So to the specific question for powering, we powered it after PFS, it's not
           powered for overall survival. Again, we only need to show a trend, we don't have
           to show statistical significance there. As far as powering assumptions it is 90%
           powered to show the difference between four and six months of progression-free
           survival.

           168.   On March 13, 2018, AVEO filed an Annual Report on Form 10-K with the SEC,

announcing the Company’s financial and operating results for the fiscal year ending on

December 31, 2017 (the “2017 10-K”). As with the Company’s previous filings referenced

above, the 2017 10-K represented that the TIVO-3 trial was designed to rectify the earlier

shortcomings of the TIVO-1 trial results in 2013. This was the first annual report to state that

AVEO intended to wait until 255 PFS results to run the topline analysis. It also touted safety

results:

           The TIVO-3 trial has enrolled a total of 351 patients and has passed three semi-
           annual safety data assessments. In October 2017, we successfully passed a pre-
           planned interim futility analysis for TIVO-3. Based on the results of the futility

                                                   42
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 45 of 70



       analysis, which were reviewed by an independent statistician, the trial continued
       as planned without modification. We expect to receive and report topline data
       from the TIVO-3 trial (including PFS and preliminary OS data) in the second
       quarter of 2018, approximately 8-10 weeks after the 255th event (progression
       determined by an independent radiology committee or death) is reported.

       169.    The 2017 10-K also contained the same merely generic, boiler plate

representations as the Q2 2016 10-Q and 2016 10-K regarding the risk that tivozanib and its

clinical trials might prove unsuccessful, including: (i) the Company’s “ability to secure the

substantial additional capital required to complete our clinical trials of tivozanib, including the

TIVO-3 trial and the TiNivo trial;” (ii) “successful enrollment and completion of clinical trials;”

and (iii) “a safety, tolerability and efficacy profile that is satisfactory to the FDA, EMA or any

other comparable foreign regulatory authority for marketing approval[.]”

       170.    Appended as exhibits to the 2017 10-K were signed SOX certifications by

Defendants Bailey and Dallas certifying that “[t]he [2017 10-K] fully complies with the

requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934” and that “[t]he

information contained in the [2017 10-K] fairly presents, in all material respects, the financial

condition and results of operations of the Company.”

       171.    At no point did AVEO explain how it went from announcing it had only enrolled

322 patients to stating it had enrolled 351 (which was the target when the study was announced).

       172.    AVEO and Defendants Bailey and Dallas either knew or recklessly disregarded

that the statements referenced in ¶¶168-170 were materially misleading when made, inter alia,

because they knew by March 2018 that PFS events were not occurring rapidly enough for the

company to receive topline data in the second quarter of 2018 if the study was to be properly

powered.

       173.    In a related March 13, 2018 press release, again assured investors that topline data

was coming soon: “Based on the current rate of progression-free survival (PFS) events, the
                                                43
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 46 of 70



Company expects the TIVO-3 trial to read out in the second quarter of 2018. The TIVO-3 trial,

together with the previously completed TIVO-1 trial of tivozanib in the first line treatment of

aRCC [advanced RCC], is designed to support a potential regulatory approval of tivozanib in the

U.S. as a first- and third-line treatment for aRCC.”

       174.    AVEO and Defendant Bailey either knew or recklessly disregarded that the

statements referenced in ¶173 were materially misleading when made, inter alia, because they

knew by March 2018 that PFS events were not occurring rapidly enough for the company to

receive topline data in the second quarter of 2018 if the study was to be properly powered.

       175.    On March 21, 2018 (“March 21 Press Release”), AVEO announced data from a

TIVO-1 follow-up study, which had no control arm. Defendant Needle used the March 21 Press

Release as another opportunity to praise the alleged safety of tivozanib. He stated in the release:

“We believe these efficacy and safety findings in refractory patients support the rationale for our

ongoing Phase 3 TIVO-3 study. We anticipate that the results of the TIVO-3 study, together with

the results of the previously completed TIVO-1 trial of tivozanib in the first-line treatment of

aRCC, will serve as a key component for a potential regulatory approval of tivozanib in the U.S.

as a first- and third-line treatment for aRCC. When completed, TIVO-3 will be among the only

large randomized datasets in third-line disease, a sizable and growing treatment segment thanks

to advances in earlier lines of treatment, and in patients progressing on prior immunotherapy.

Based on the current rate of progression-free survival events, we expect top-line results from

this study to read out in the second quarter of this year.”

       176.    AVEO and Defendant Needle either knew or recklessly disregarded that the

statements referenced in ¶175 were materially misleading when made, inter alia, because they




                                                44
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 47 of 70



knew by March 2018 that PFS events were not occurring rapidly enough for the company to

receive topline data in the second quarter of 2018 if the study was to be properly powered.

       177.    At the April Wainwright Conference, Defendant Bailey specifically addressed

why powering the study at 90% was so important. He said: “Well, very keenly, we can’t afford

for this study to fail. So, we’re not going to get a third shot. So, we wanted to really power this as

robustly as we possibly can.”

       178.    At the April Wainwright Conference, Defendant Bailey also assured the audience

that topline data was expected in the “second quarter of 2018.”

       179.    AVEO and Defendant Needle either knew or recklessly disregarded that the

statements referenced in ¶¶177-178 were materially misleading when made, inter alia, because

they knew by April 2018 that PFS events were not occurring rapidly enough for the company to

receive topline data in the second quarter of 2018 if the study was to be properly powered.

       180.    On May 8, 2018, AVEO filed a Quarterly Report on Form 10-Q with the SEC,

announcing the Company’s financial and operating results for the quarterly period ending on

March 31, 2018 (the “Q1 2018 10-Q”). The Q1 2018 10-Q again touted that the TIVO-3 trial

was designed to rectify the earlier shortcomings of the TIVO-1 trial, but now amended when

topline data would be available:

       The trial has passed three semi-annual safety data assessments, and in October
       2017, TIVO-3 successfully passed a pre-planned interim futility analysis. Based
       on the results of the futility analysis, which were reviewed by an independent
       statistician, the trial continued as planned without modification. We expect
       to receive and report topline data from the TIVO-3 trial (including PFS and
       preliminary OS data) in the third quarter of 2018, approximately 6-8 weeks
       after the trial records the 255 th PFS event (progression determined by an
       independent radiology committee or death).

(Emphasis added).




                                                 45
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 48 of 70



       181.      The Q1 2018 10-Q also contained merely generic, boiler plate representations

concerning the risk that tivozanib and its clinical trials might prove unsuccessful, stating, in

relevant part:

       The success of tivozanib will depend on several factors, including the following:

       •         our ability to secure the substantial additional capital required to complete our
                 clinical trials of tivozanib, including the TIVO-3 trial and the TiNivo trial;

       •         successful enrollment and completion of clinical trials; [and]

       •         a safety, tolerability and efficacy profile that is satisfactory to the FDA, EMA or
                 any other comparable foreign regulatory authority for marketing approval[.]

                                                   ***

       Many of these factors are beyond our control, including clinical trial results, the
       regulatory approval process, potential threats to our intellectual property rights
       and the development, manufacturing, marketing and sales efforts of our
       collaborators. If we are unable to develop, receive marketing approval for and
       successfully commercialize tivozanib on our own or with our collaborators, or
       experience delays as a result of any of these factors or otherwise, our business
       could be substantially harmed.

       182.      Appended as exhibits to the Q1 2018 10-Q were signed certifications by

Defendants Bailey and Dallas pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), certifying

that “[t]he [Q1 2018 10-Q] fully complies with the requirements of Section 13(a) or 15(d) of the

Securities Exchange Act of 1934” and that “[t]he information contained in the [Q1 2018 10-Q]

fairly presents, in all material respects, the financial condition and results of operations of the

Company.”

       183.      AVEO and Defendants Bailey and Dallas either knew or recklessly disregarded

that the statements referenced in ¶¶180-182 were materially misleading when made, inter alia,

because they knew by May 2018 that (i) PFS events were not occurring rapidly enough for the

company to receive topline data in the third quarter of 2018 if the study was to be properly



                                                  46
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 49 of 70



powered; and (ii) certain enrollees had been lost to follow-up and were not being considered by

investigators.

       184.      In a related May 8, 2018 press release (“May 8 Press Release”), AVEO explicitly

addressed the fact that TIVO-3 data was not coming in the second quarter of 2018. Clearly

knowing that investors would be getting restless, AVEO announced “the pre-specified number

of progression free survival (PFS) events required to trigger data analysis of the Phase

3 TIVO-3 trial have not been reached at this time.”           Therefore, the company revised its

guidance and stated data was now anticipated in the third quarter. Just as the company had done

with TIVO-1, AVEO began to take shortcuts, announcing that “[i]n collaboration with the CRO

[contract research organization] conducting the TIVO-3 study, AVEO has taken measures to

shorten the data cleaning and analysis period following the pre-specified events trigger from 8-

10 weeks down to 6-8 weeks.”

       185.      In the May 8 Press Release, Defendant Bailey stated: “We continue to work

toward reporting topline results from our Phase 3 TIVO-3 Study, which we now anticipate will

occur in the third quarter of 2018.        We are working closely with our contract research

organization (CRO) to shorten the time required to do the data cleaning and analysis upon

reaching the requisite number of events. Together with the TIVO-1 study, the TIVO-3 study has

been designed to serve as the basis for a potential U.S. approval of tivozanib as a first- and third-

line treatment for advanced renal cell carcinoma (aRCC).”

       186.      The May 8 Press Release did not contain any disclosure about possibly running

the data analysis prior to 255 PFS events being reached, nor a disclosure about lost enrollees.

       187.      AVEO and Defendant Bailey either knew or recklessly disregarded that the

statements referenced in ¶¶184-185 were materially misleading when made, inter alia, because



                                                 47
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 50 of 70



they knew by May 2018 that PFS events were not occurring rapidly enough for the company to

receive topline data in the third quarter of 2018 if the study was to be properly powered; and (ii)

certain enrollees had been lost to follow-up and were not being considered by investigators.

       188.    On July 19, 2018 (“July 19 Press Release”), AVEO issued yet another press

release reporting a delay of TIVO-3 data, this time shifting its release to fourth quarter of 2018.

AVEO stated that this change was due to “PFS events occurring slower than forecasted,

combined with ten patients being removed or ‘censored’ from the PFS event count.” The release

stated that the company was waiting until 255 PFS events had occurred. As of July 18, 2018,

according to the release, only 243 events had occurred. According to AVEO, this delay would

not affect the “intended statistical powering of the study.”

       189.    The July 19 Press Release did not contain any disclosure about possibly running

the data analysis prior to 255 PFS events being reached, nor a disclosure about lost enrollees.

       190.    AVEO either knew or recklessly disregarded that the statements referenced in

¶188 were materially misleading when made, inter alia, because they knew by July 2018 that

PFS events were not occurring rapidly enough for the company to receive topline data in the

fourth quarter of 2018 if the study was to be properly powered; and (ii) certain enrollees had

been lost to follow-up and were not being considered by investigators.

       191.    On August 7, 2018, AVEO filed a Quarterly Report on Form 10-Q with the SEC,

announcing the Company’s financial and operating results for the quarterly period ending on

June 30, 2018 (the “Q2 2018 10-Q”). The Q2 2018 10-Q contained no new disclosure regarding

when the topline analysis would be done:

       The TIVO-3 trial enrolled a total of 351 patients. The trial has passed three semi-
       annual safety data assessments, and in October 2017, TIVO-3 successfully passed
       a pre-planned interim futility analysis. Based on the results of the futility
       analysis, which were reviewed by an independent statistician, the trial continued

                                                 48
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 51 of 70



       as planned without modification. We expect to report topline results from the
       TIVO-3 study (including PFS and preliminary OS data) in the fourth quarter of
       2018, approximately 6-8 weeks after the trial records 255 PFS events. We plan
       to announce when 255 PFS events have occurred and the topline data analysis
       for the trial has been initiated.

(Emphasis added).

       192.      The Q2 2018 10-Q also contained merely generic, boiler plate representations

concerning the risk that tivozanib and its clinical trials might prove unsuccessful, stating, in

relevant part:

       The success of tivozanib will depend on several factors, including the following:

       •         our ability to secure the substantial additional capital required to complete our
                 clinical trials of tivozanib, including the TIVO-3 trial and the TiNivo trial;

       •         successful design, enrollment and completion of clinical trials; [and]

       •         a safety, tolerability and efficacy profile that is satisfactory to the FDA, EMA or
                 any other comparable foreign regulatory authority for marketing approval[.]

                                                   ***

       Many of these factors are beyond our control, including clinical trial results, the
       regulatory approval process, potential threats to our intellectual property rights
       and the development, manufacturing, marketing and sales efforts of our
       collaborators. If we are unable to develop, receive marketing approval for and
       successfully commercialize tivozanib on our own or with our collaborators, or
       experience delays as a result of any of these factors or otherwise, our business
       could be substantially harmed.

       193.      Appended as exhibits to the Q2 2018 10-Q were signed certifications by

Defendants Bailey and Dallas pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), certifying

that “[t]he [Q2 2018 10-Q] fully complies with the requirements of Section 13(a) or 15(d) of the

Securities Exchange Act of 1934” and that “[t]he information contained in the [Q2 2018 10-Q]

fairly presents, in all material respects, the financial condition and results of operations of the

Company.”



                                                  49
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 52 of 70



       194.      At no point did AVEO explain how it went from announcing it had only enrolled

322 patients to stating it had enrolled 351 (which was the target when the study was announced).

       195.      The Q2 2018 10-Q did not contain any disclosure about possibly running the data

analysis prior to 255 PFS events being reached, nor a disclosure about lost enrollees.

       196.      AVEO and Defendants Bailey and Dallas either knew or recklessly disregarded

that the statements referenced in ¶¶191-193 were materially misleading when made, inter alia,

because they knew by June 2018 that PFS events were not occurring rapidly enough for the

company to receive topline data in the fourth quarter of 2018 if the study was to be properly

powered; and (ii) certain enrollees had been lost to follow-up and were not being considered by

investigators.

       197.      In the related August 7, 2018 press release, Defendant Bailey emphasized that

TIVO-3 “has the potential to serve as a benchmark study for the sequencing of therapies in

advanced disease.”

       198.      The release also stated:

       As previously announced, the Company expects to report topline results from
       the TIVO-3 study, AVEO’s Phase 3 trial of tivozanib as a third-line treatment
       for advanced renal cell carcinoma (aRCC), in the fourth quarter of 2018,
       approximately 6-8 weeks after the trial records 255 progression free survival
       (PFS) events. AVEO plans to announce when 255 PFS events have occurred
       and the topline data analysis for the trial has been initiated. Together with
       the TIVO-1 study, TIVO-3 is designed to serve as the basis for a potential U.S.
       approval of tivozanib (FOTIVDA®) as a first- and third-line treatment for aRCC.

       199.      AVEO and Defendant Bailey either knew or recklessly disregarded that the

statements referenced in ¶197 were materially misleading when made, inter alia, because they

knew by August 2018 that PFS events were not occurring rapidly enough for the company to

receive topline data in the fourth quarter of 2018 if the study was to be properly powered.




                                                50
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 53 of 70



       200.    Later in August AVEO again found itself in financial trouble. On August 16,

2018, the company announced that it again intended to offer and sell shares of its common stock

in an underwritten public offering in order to raise “working capital and general corporate

purposes, including development and pre-commercial expenses incurred in connection with”

TIVO-3. In so doing it benefited from an artificially inflated stock price.

       201.    In the October 1 Press Release, AVEO finally announced it had initiated topline

analysis of TIVO-3. To assure investors, the company said it had notified the FDA of its plan

and also that it was initiating the analysis on the “unanimous recommendation of the

independent TIVO-3 Study Steering Committee.” However, the study was not as powerful as

the company had originally intended. The stated reasons for the prior delays of data release were

the company was waiting until they had 255 PFS events. All the prior filings with the SEC

stated that the company would report at 255 PFS events. The company still had not hit that

mark: it only had 242. This reduced the power of the study from 90% to 88%.

       202.    The October 1 Press Release tried to explain away the shortcut AVEO was now

taking by relying on the Steering Committee:

       The Steering Committee recommendation was preceded by a slowing in the rate
       of progression free survival (PFS) events in the trial over the last 4-6 months. The
       reasons given by the Steering Committee for the unanimous recommendation
       were that current patients have been on study for at least one year and may not
       progress for some time, and that the small reduction in events at the time of final
       analysis was unlikely to materially affect the clinical interpretation of the results.

       203.    In other words, AVEO admitted that 4-6 months ago progression free survival

events had slowed, a fact that they previously did not say would limit the ability of the trial to hit

255 events. Of course, what the release did not say was that AVEO knew it needed to announce

data, whether properly powered or not, or else risk losing the company entirely.




                                                 51
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 54 of 70



       204.    The October 1 Press Release also did not disclose a reason the number of PFS

events had actually gone down since the last announcement. As of the July 19 Press Release,

243 events were announced to have occurred, but the October 1 Press Release stated 242 events

had occurred. It also did not reveal that enrollees were lost to follow-up.

       205.    In the October 1 Press Release Defendant Bailey stated that the initiation of this

analysis brought the company “one step closer to potentially realizing the strategy [it] laid out in

2015.” He, as always, sounded an encouraging note, stating: “TIVO-3 has the potential to serve

as the first prospective Phase 3 randomized dataset in this setting, creating an evidence-based

guidepost for sequencing therapies in refractory disease. We look forward to announcing the

topline results of TIVO-3 in the coming weeks.”

       206.    Nowhere did AVEO acknowledge to investors that the company knew this change

would possibly damage its chances with the FDA. After all, at the February Leerink Conference

and the April Wainwright Conference, Defendant Bailey had acknowledged the power of the

study was extremely important. For example, at the February Leerink Conference, he stated the

company had to “hit it out of the park here” or it was going to “an uphill battle with regard to

tivozanib.”

       207.    The market reacted negatively to this news, with a higher-than-normal trading

volume and a drop of approximately 10%. On October 1, 2018, AVEO shares closed at $2.97,

down from an opening price of $3.43.

       208.    On November 5, 2018, AVEO announced that tivozanib had successfully “met its

primary endpoint of demonstrating a statistically significant benefit in progression-free survival

(PFS)” through the TIVO-3 trial. According to the November 5 Press Release, AVEO planned

to submit an NDA to the FDA in approximately six months based on results from the TIVO-3



                                                52
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 55 of 70



trial, together with the previously completed Phase 3 TIVO-1 trial of tivozanib in the first line

treatment of RCC.

       209.    Notably, the November 5 Press Release downplayed the significance of

tivozanib’s OS, which AVEO repeatedly asserted in its SEC filings “[t]he TIVO-3 clinical trial

was designed to address.” The November 5 Press release stated, in relevant part:

       The analysis of the secondary endpoint of overall survival (OS) was not mature at
       the time of the final PFS analysis, with only 46% of potential OS events having
       been reported. At the time of the preliminary OS analysis, no statistically
       significant difference in OS was observed (HR=1.06, p=0.69). The final survival
       analysis per protocol is planned for August 2019, two years following the last
       patient enrolled. Detailed results of the trial will also be submitted for
       presentation at an upcoming major medical meeting. The secondary endpoint of
       overall response rate for patients receiving tivozanib was 18% compared to 8%
       for patients receiving sorafenib (p=0.02).

       Tivozanib was generally well-tolerated, with grade 3 or higher adverse events
       consistent with those observed in previous tivozanib trials. Infrequent but severe
       adverse events reported in greater number in the tivozanib arm were thrombotic
       events similar to those observed in previous tivozanib studies. The most common
       adverse event in patients receiving tivozanib was hypertension, an adverse event
       known to reflect effective VEGF pathway inhibition.

       Based on results from the TIVO-3 trial, together with the previously completed
       [and unsuccessful] Phase 3 TIVO-1 trial of tivozanib in the first line treatment of
       RCC, the Company’s goal is to submit a New Drug Application (NDA) to the
       U.S. Food and Drug Administration (FDA) in approximately six months.

(Emphasis added). The November 5 Press Release thus signaled to investors that, based on the

new results from the TIVO-3 trial, and as taken together with the previous TIVO-1 trial’s

unacceptable results, AVEO was confident enough to file a new NDA with the FDA to seek

approval of its lead drug candidate, tivozanib, within six months.

       210.    In fact, Defendant Bailey seemed to signal to investors that AVEO was basically

guaranteed approval of tivozanib. He is quoted in the release as saying: “Our determination to

fight for tivozanib in 2015, when AVEO faced an important strategic crossroads, came from our

belief that it could have a meaningful impact not just on how a disease was treated, but also what

                                                53
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 56 of 70



the patient experiences through that treatment. Today’s outcome is the culmination of that multi-

year effort, and a first step in our goal to improve both outcomes and patient experience.”

       211.     This was despite the fact that the FDA had previously explained to AVEO during

the TIVO-1 advisory committee meeting that: “[The] FDA has consistently informed sponsors in

meetings and public presentations that while FDA will accept PFS as the primary endpoint for

certain disease settings, overall survival remains an important efficacy and safety endpoint. PFS

may serve as a primary endpoint in trials for practical reasons, but overall survival is considered

to be of ultimate clinical benefit.” And TIVO-3 still had a hazard ratio of >1.

       212.     Nowhere in the release was there any mention that the data was incomplete.

Amazingly, despite the fact that AVEO later disclosed it had located patients “previously lost to

follow-up,” this release contained no disclosure that any patients were lost.

       213.     Additionally, while recognizing that there were severe adverse events in the

tivozanib arm, AVEO chose to downplay those by referring to the drug as “well-tolerated.” This

despite the fact that there were significant hypertensive events on the tivozanib arm. AVEO was

again, as it had with TIVO-1, painting an overly hopeful picture for investors.

       214.     AVEO and Defendant Baily either knew or recklessly disregarded that the

statements referenced in ¶¶208-213 were materially misleading when made, inter alia, because

(i) tivozanib had insufficient survival data to meet FDA approval following its initial 2013

rejection by the FDA; (ii) the survival data they presented to the public did not include all OS

events; and (iii) this lack of sufficient survival data would put tivozanib at greater risk of delayed

FDA approval.

       215.     On a conference call with investors that same day (“November 5 Conference

Call”), AVEO and Defendants Bailey and Needle continued to mislead investors. Defendant



                                                 54
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 57 of 70



Bailey stated: “TIVO-3 was conducted in response to, and consistent with, the FDA’s suggestion

to do a second phase 3 study following TIVO-1. They recommended that AVEO conduct an

additional clinical study to confirm the progression pre-survival result and provide reassurance

that there is no adverse effect on overall survival, which we designed TIVO-3 to demonstrate.”

       216.    Defendant Needle was also active on the November 5 Conference Call. With

regard to OS, he stressed that the difference was not “statistically significant” with a hazard ratio

of 1.06 and a p value (the test of the statistical significance of a finding) of 0.69. He went on to

further downplay this data by stating: “Of note, both arms far exceeded historical benchmarks

for overall survival in the 3rd and 4th line. . . [O]verall survival was not mature at the time of the

final PFS analysis with only 46% of potential OS events reported, representing 161 patients.”

Defendant Needle told investors the company intended to “present the totality of the data at

medical meetings in 2019 and to the extent that there is any meaningful change in OS at that

time, we would present those updated data. While we cannot currently make any predictions

about what the final OS analysis for TIVO-3 will show, we note that in the access the study, the

pivotal trial for Axitinb, which was also compared to Sorafenib, an early cut of the survival data

at the time of the primary PFF analysis and about 50% of overall survival events shows a hazard

ratio above 1. . . At the final analysis the hazard ratio for both populations was below 1.0.” He

stated: “Based on the results from the TIVO-3 trial, together with the previously completed

TIVO-1 trial of Tivozanib in the first line treatment of RCC, the company’s goal is to submit a

new drug application to the FDA in approximately six months.”

       217.    Defendant Bailey attempted to bolster investors’ confidence by again speaking on

the drug’s supposed safety and the market for a “tolerable option.” He referenced the company’s

prior failure on its first NDA application and spun it into a positive: “We believe that with a



                                                 55
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 58 of 70



more tolerable option and convenient once a day dosing more patients would elect to undergo

additional therapy to continue their fight against this terrible disease. If granted FDA approval,

AVEO intends to commercialize Tivozanib on its own. We believe this can be effectively

achieved with a commercial organization of approximately 70 sales people. We have the benefit

of having prepared to launch Tivozanib in 2013, and while the market has changed since that

time, a great deal of those efforts can be leveraged to build up our commercial organization

ahead of potential launch.”

       218.    During the Q&A section, an investor asked a question about how the FDA would

deal with non-mature data. Defendant Needle sought to reassure the questioner, explaining there

would be multiple opportunities to submit more mature OS data to the FDA if needed.

       219.    AVEO and Defendants Baily and Needle either knew or recklessly disregarded

that the statements referenced in ¶¶215-218 were materially misleading when made, inter alia,

because (i) tivozanib had insufficient survival data to meet FDA approval following its initial

2013 rejection by the FDA; (ii) the survival data they presented to the public did not include all

OS events; and (iii) this lack of sufficient survival data would put tivozanib at greater risk of

delayed FDA approval.

       220.    On November 9, 2018, AVEO filed a Quarterly Report on Form 10-Q with the

SEC, announcing the Company’s financial and operating results for the quarterly period ending

on September 30, 2018 (the “Q3 2018 10-Q”). The Q3 2018 10-Q again touted that the TIVO-3

trial was designed to rectify the earlier shortcomings of the TIVO-1 trial, added positive

statements about the TIVO-3 data and downplayed the negative OS results by calling it “not

mature”:

       In May 2016, we initiated enrollment in the TIVO-3 trial, a phase 3 trial of
       tivozanib in the third- and fourth-line treatment of patients with RCC. The TIVO-

                                               56
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 59 of 70



       3 clinical trial was designed to address the FDA’s concern about the negative OS
       trend expressed in the complete response letter from June 2013. . . On November
       5, 2018, we announced positive topline results from the primary analysis of the
       TIVO-3 trial. The trial met its primary endpoint for PFS, with a median PFS in
       the tivozanib arm of 5.6 months compared with 3.9 months in the sorafenib arm.
       Tivozanib demonstrated a 44% improvement in median PFS and 26% reduction
       in risk of progression or death compared to sorafenib (HR=0.74, p=0.02).
       Approximately 26% of patients received checkpoint inhibitor therapy in earlier
       lines of treatment, and PFS for tivozanib was longer than for sorafenib both in
       patients who received prior checkpoint inhibitor therapy and those who did not.
       The analysis of the secondary endpoint of OS was not mature at the time of the
       final PFS analysis, with only 46% of potential OS events having been reported.
       At the time of the preliminary OS analysis, no statistically significant difference
       in OS was observed (HR=1.06, p=0.69). The final OS analysis per protocol is
       planned for August 2019, two years following the date the last patient enrolled in
       the trial. In addition, we plan to present the totality of the data at medical
       meetings in 2019, and to the extent there is any meaningful change in OS at the
       time of such meetings, we would present those updated data.

       Based on the results of the TIVO-3 trial, together with the previously completed
       TIVO-1 trial, we plan to submit an NDA to the FDA within approximately six
       months from our announcement of topline data results of the TIVO-3 trial.

(Emphasis added).

       221.      The Q3 2018 10-Q also contained merely generic, boiler plate representations

concerning the risk that tivozanib and its clinical trials might prove unsuccessful, stating, in

relevant part:

       The success of tivozanib will depend on several factors, including the following:

       •         our ability to secure the substantial additional capital required to complete our
                 clinical trials of tivozanib, including the TIVO-3 trial and the TiNivo trial;

       •         successful design, enrollment and completion of clinical trials; [and]

       •         a safety, tolerability and efficacy profile that is satisfactory to the FDA, EMA or
                 any other comparable foreign regulatory authority for marketing approval[.]

                                                   ***

       Many of these factors are beyond our control, including clinical trial results, the
       regulatory approval process, potential threats to our intellectual property rights
       and the development, manufacturing, marketing and sales efforts of our
       collaborators. If we are unable to develop, receive marketing approval for and

                                                  57
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 60 of 70



       successfully commercialize tivozanib on our own or with our collaborators, or
       experience delays as a result of any of these factors or otherwise, our business
       could be substantially harmed.

       222.    Appended as exhibits to the Q3 2018 10-Q were signed certifications by

Defendants Bailey and Dallas pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), certifying

that “[t]he [Q3 2018 10-Q] fully complies with the requirements of Section 13(a) or 15(d) of the

Securities Exchange Act of 1934” and that “[t]he information contained in the [Q3 2018 10-Q]

fairly presents, in all material respects, the financial condition and results of operations of the

Company.”

       223.    AVEO and Defendants Bailey and Dallas either knew or recklessly disregarded

that the statements referenced in ¶¶220-222 were materially misleading when made, inter alia,

because (i) tivozanib had insufficient survival data to meet FDA approval following its initial

2013 rejection by the FDA; (ii) the survival data they presented to the public did not include all

OS events; and (iii) this lack of sufficient survival data would put tivozanib at greater risk of

delayed FDA approval.

       224.    A related November 9, 2018 press release stressed the “positive topline results” of

TIVO-3 while again downplaying the negative OS data by calling it “immature” and saying it

“showed no statistically significant difference.” Again, the company stated how “well-tolerated”

tivozanib was and how the results supported NDA submission: “Tivozanib was generally well-

tolerated, with adverse events consistent with those observed in previous tivozanib trials,

including the Phase 3 TIVO-1 trial in front-line RCC. . . Based on results from the TIVO-3 trial,

together with the previously completed TIVO-1 trial of tivozanib in the first-line treatment of

RCC, the Company plans to submit a potential New Drug Application (NDA) with the U.S. Food

and Drug Administration (FDA) in approximately six months.”



                                                58
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 61 of 70



       225.    Again, by calling the drug “well-tolerated,” AVEO chose to downplay the serious

adverse events that occurred on the drug.

       226.    AVEO either knew or recklessly disregarded that the statements referenced in

¶¶224-225 were materially misleading when made, inter alia, because (i) tivozanib had

insufficient survival data to meet FDA approval following its initial 2013 rejection by the FDA;

(ii) the survival data they presented to the public did not include all OS events; and (iii) this lack

of sufficient survival data would put tivozanib at greater risk of delayed FDA approval.

       227.    On January 9, 2019, AVEO Oncology at the 37th Annual J.P. Morgan Healthcare

Conference, Defendant Bailey acknowledged that tivozanib was “on the wrong side of the hazard

ratio” but reiterated that the company planned to meet with the NDA soon and submit a NDA:

       Tivozanib has been through substantial clinical development over the years. We
       now have two Phase 3 studies where each of these studies we’ve met the primary
       end point. . . TIVO-3 is a third line, third and fourth actually, kidney cancer. This
       study was conceived in response to the complete response letter we received in
       2013 from the FDA where they said: ‘Do another study, power it for progression
       free survival and make it large enough to give us an assurance that there is not an
       adverse effect on overall survival.’ So that’s what we really set out to do with this
       study. At the end of last year, we were very pleased to announce we met the
       primary end point of progression free survival yet again. . . Moving on to the
       secondary endpoints, overall response rate, obviously the important measure of
       disease control and the ability to shrink the tumors, tivozanib again comes out on
       top . . . In the preliminary analysis we’ve done for overall survival, we’re on the
       wrong side of the hazard ratio, we’re above 1 when we presented this
       preliminary data. A couple of things to keep in mind. One is this is preliminary
       data—we’ve only seen about half of the potential events that will contribute to
       this final endpoint. In addition, we’re collecting additional overall survival data
       and doing an analysis to try to understand why this would be the case that we’re
       on the wrong side of the one hazard ratio. So we’ll have an update on overall
       survival at the upcoming meeting of ASCU GU, which is February 16, and we’re
       very excited about the opportunity to have an oral presentation to present this
       data. In addition, we’ll continue to monitor the overall survival beyond that
       meeting and then up until August 2019, which is the protocol defined secondary
       end point or final analysis for overall survival. So stay tuned, it will be very
       interesting to see how that comes out.




                                                 59
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 62 of 70



       We have a pre-NDA meeting scheduled for the first quarter of this year where
       we’ll start this dialogue. Then our goal is to submit the NDA in the first half of
       2019 with a decision hopefully in 2020.

       228.    AVEO and Defendant Bailey either knew or recklessly disregarded that the

statements referenced in ¶227 were materially misleading when made, inter alia, because (i)

tivozanib had insufficient survival data to meet FDA approval following its initial 2013 rejection

by the FDA; (ii) the survival data they presented to the public did not include all OS events; and

(iii) this lack of sufficient survival data would put tivozanib at greater risk of delayed FDA

approval.

       229.    Throughout the Class Period, AVEO’s officers and employees also made

presentations at various other healthcare and investor conferences. The company filed related

slide presentations with the SEC. Corporate slide presentations all played up TIVO-1’s positive

PFS figure and downplayed the OS results, stating they were confounded by crossover.



                     PLAINTIFF’S CLASS ACTION ALLEGATIONS

       230.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired AVEO securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants

herein, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors or assigns and any entity in

which Defendants have or had a controlling interest.

       231.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, AVEO securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

                                               60
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 63 of 70



can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by AVEO or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        232.    Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        233.    Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        234.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

        •       whether the federal securities laws were violated by Defendants’ acts as alleged
                herein;

        •       whether statements made by Defendants to the investing public during the Class
                Period misrepresented material facts about the business, operations and
                management of AVEO;

        •       whether the Individual Defendants caused AVEO to issue false and misleading
                financial statements during the Class Period;

        •       whether Defendants acted knowingly or recklessly in issuing false and misleading
                financial statements;

        •       whether the prices of AVEO securities during the Class Period were artificially
                inflated because of the Defendants’ conduct complained of herein; and

        •       whether the members of the Class have sustained damages and, if so, what is the
                proper measure of damages.


                                                  61
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 64 of 70



        235.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        236.      Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

        •         Defendants made public misrepresentations or failed to disclose material facts
                  during the Class Period;

        •         the omissions and misrepresentations were material;

        •         AVEO securities are traded in an efficient market;

        •         the Company’s shares were liquid and traded with moderate to heavy volume
                  during the Class Period;

        •         the Company traded on the NASDAQ and was covered by multiple analysts;

        •         the misrepresentations and omissions alleged would tend to induce a reasonable
                  investor to misjudge the value of the Company’s securities; and

        •         Plaintiff and members of the Class purchased, acquired and/or sold AVEO
                  securities between the time the Defendants failed to disclose or misrepresented
                  material facts and the time the true facts were disclosed, without knowledge of the
                  omitted or misrepresented facts.

        237.      Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        238.      Plaintiff may also rely, in part, on the presumption of reliance available for

omissions under Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), in that the material

misrepresentations alleged herein are primarily material omissions and not affirmative

misrepresentations of fact.

                                                   62
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 65 of 70



                                            COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
Against All Defendants)

        239.    Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        240.    This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        241.    During the Class Period, Defendants knowingly or recklessly misrepresented

material facts and omitted to state material facts necessary in order to make the statements made,

in light of the circumstances under which they were made, not misleading. Specifically, among

the other misrepresentations identified in detail in the paragraphs above, Defendants made false

and/or misleading statements and/or failed to disclose that: (i) the TIVO-3 trial was inadequately

designed to address the OS concerns regarding AVEO’s lead candidate drug, tivozanib, from

the TIVO-1 trial presented back in the June 2013; (ii) tivozanib had insufficient survival data to

meet FDA approval following its initial 2013 rejection by the FDA; and (iii) this lack of

sufficient survival data would put tivozanib at greater risk of delayed FDA approval.

        242.    As specified above, each of the Individual Defendants either spoke directly on the

topic of TIVO-3 or signed related public statements. TIVO-3 clearly involved a core operation

of AVEO’s business, as development of tivozanib was the stated focus of the company, and

regulatory approval in the US was essential to the company’s survival.

        243.    By virtue of their positions at AVEO, the Individual Defendants had actual

knowledge of the materially false and misleading statements and material omissions alleged

herein and intended thereby to deceive Plaintiff and the other members of the Class, or, in the

alternative, Defendants acted with reckless disregard for the truth in that they failed or refused to


                                                 63
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 66 of 70



ascertain and disclose such facts as would reveal the materially false and misleading nature of

the statements made, although such facts were readily available to Defendants. Said acts and

omissions of Defendants were committed willfully or with reckless disregard for the truth. In

addition, each Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

        244.    Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of AVEO, the Individual Defendants had knowledge of the details of AVEO’s

internal affairs, especially with regard to this essential study.

        245.    The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.      Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

AVEO. As officers and/or directors of a publicly-held company, the Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to AVEO’s

businesses, operations, future financial condition and future prospects.        As a result of the

dissemination of the aforementioned false and misleading reports, releases and public statements,

the market price of AVEO securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning AVEO’s business and financial condition which were

concealed by Defendants, Plaintiff and the other members of the Class purchased or otherwise

acquired AVEO securities at artificially inflated prices and relied upon the price of the securities,

the integrity of the market for the securities and/or upon statements disseminated by Defendants,

and were damaged thereby.




                                                  64
          Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 67 of 70



          246.   Even if Defendants did not have an absolute duty to disclose the true facts alleged

herein as a result of the importance of those facts to AVEO’s business and prospects, each of the

Defendants assumed the duty to speak wholly and truthfully to investors regarding the topics on

which he spoke.

          247.   During the Class Period, AVEO securities were traded on an active and efficient

market.      Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of AVEO securities at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff

and the other members of the Class known the truth, they would not have purchased or otherwise

acquired said securities, or would not have purchased or otherwise acquired them at the inflated

prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class,

the true value of AVEO securities was substantially lower than the prices paid by Plaintiff and

the other members of the Class. The market price of AVEO securities declined sharply upon

public disclosure of the facts alleged herein to the injury of Plaintiff and Class members.

          248.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          249.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.



                                                 65
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 68 of 70



                                            COUNT II

(Violations of Section 20(a) of the Exchange Act Against Defendant Bailey)

       250.    Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       251.    During the Class Period, Defendant Bailey controlled the operation and

management of AVEO, and directed and oversaw AVEO’s business and regulatory affairs and

investor communications. Because of his position as AVEO’s President, CEO and Director, and

for the reasons alleged herein, Defendant Bailey knew the material adverse non-public

information omitted from investors alleged above.

       252.    Defendant Bailey, as a result of his role as President, CEO and Director of

AVEO, had the ability to and did exercise control over AVEO and its public representations to

investors and analysts. He had the obligation to disseminate only truthful information with

respect to AVEO’s operations and the development and regulatory progress of its key drug,

tivozanib, and to correct promptly any public statements issued by AVEO which had become

materially false or misleading. Defendant Bailey, was a “controlling person” of AVEO within

the meaning of Section 20(a) of the Exchange Act. In this capacity, he participated in AVEO’s

unlawful conduct which artificially inflated the market price of AVEO securities.

       253.    By reason of the above conduct, Defendant Bailey is additionally liable pursuant

to Section 20(a) of the Exchange Act for the violations committed by AVEO.

       254.    Defendant Bailey, by virtue of the fact that the remaining Individual Defendants

reported to him and were subordinate to him in the corporate structure of AVEO, also had the

opportunity and power to control the public statements of the other Individual Defendants, and

was a “controlling person” of them within the meaning of Section 20(a) of the Exchange Act. In

this capacity, he participated in the remaining Individual Defendants.

                                                 66
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 69 of 70



       255.       By reason of the above conduct, Defendant Bailey is also liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Defendants Dallas, Ehrlich

and Needle.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.




                                                  67
        Case 1:19-cv-10783-ADB Document 39 Filed 07/24/19 Page 70 of 70



                              DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.



Dated: July 24, 2019                                Respectfully submitted,

                                                    ANDREWS DEVALERIO LLP

                                                    /s/ Daryl Andrews_____________
                                                    Glen DeValerio (BBO# #122010)
                                                    Daryl Andrews (BBO # 658523)
                                                    265 Franklin St., Suite 1702
                                                    Boston, MA 02110
                                                    Telephone: 617-936-2796
                                                    Email: daryl@andrewsdevalerio.com

                                                    POMERANTZ LLP
                                                    Jeremy A. Lieberman
                                                    600 Third Avenue, 20th Floor
                                                    New York, New York 10016
                                                    Telephone: (212) 661-1100
                                                    Facsimile: (917) 463-1044
                                                    Email: jalieberman@pomlaw.com

                                                    BRONSTEIN, GEWIRTZ
                                                    & GROSSMAN, LLC
                                                    Peretz Bronstein
                                                    60 East 42nd Street, Suite 4600
                                                    New York, NY 10165
                                                    Telephone: (212) 697-6484
                                                    Facsimile (212) 697-7296
                                                    Email: peretz@bgandg.com

                                                    Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing on
July 24, 2019.


                                                                     /s/ Daryl Andrews
                                                                     Daryl Andrews

                                                   68
